Exhibit 10.1






ASSET PURCHASE AGREEMENT
by and between
MRI Payments LLC,
MRI Software LLC,
and
Priority Real Estate Technology, LLC














Dated as of August 31, 2020




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article I Purchase of Assets and Assumption of Liabilities; Closing
1
1.1 Purchase and Sale of Assets; Assumed Liabilities
1
1.2 Purchase Price
6
1.3 Purchase Price Adjustment
6
1.4 Closing
8
1.5 Deliveries at Closing
8
1.6 Escrow Account.
10
1.7 Withholding
10
1.8 Payments Intended for Other Party
10
1.9 Payments Owed by the Other Party
11
1.10 Wrong Pocket Acquired Assets and Assumed Liabilities
11
1.11 Wrong Pocket Excluded Assets and Liabilities
11
Article II Representations and Warranties of Seller
11
2.1 Organization; Good Standing; Power
11
2.2 Authorization; No Conflicts; Consents
12
2.3 Financial Statements
13
2.4 Absence of Changes
13
2.5 Assets; Personal Property
13
2.6 Tax Matters
14
2.7 Contracts
15
2.8 Intellectual Property Rights
16
2.9 Litigation
19
2.10 Labor Matters
19
2.11 Employee Benefits
21
2.12 Compliance with Laws; Licenses
21
2.13 Insurance
22
2.14 Affiliate Transactions
22
2.15 Brokerage
22
2.16 Customers
22
2.17 Vendors
23
2.18 Accounts Receivable
23
2.19 Certain Business Practices
23
2.20 No Other Representations
24
Article III Representations and Warranties of Buyer and Parent
24
3.1 Organization; Good Standing; Power
24
3.2 Authorization; Execution and Enforceability; No Breach
24
3.3 Brokerage
25

        ii

--------------------------------------------------------------------------------



3.4 Litigation
25
3.5 Financing
25
3.6 Solvency
26
3.7 No Other Representations; Disclaimer of Reliance
26
Article IV Covenants
27
4.1 Conduct of Business
27
4.2 Commercially Reasonable Efforts; Cooperation
29
4.3 Exclusivity
29
4.4 Governmental Approvals
29
4.5 Access
31
4.6 Assignment and Novation of Business Contracts
31
4.7 Tax Matters
32
4.8 Employee Matters
33
4.9 Confidentiality
36
4.10 Public Announcements
36
4.11 Debt Financing
37
4.12 Debt Financing Cooperation
37
4.13 Rights to Seller Names and Marks
39
4.14 Schedule Supplements
39
4.15 R&W Insurance
40
4.16 Post-Closing Access to Records; Reporting Obligations
40
4.17 Restrictive Covenants
40
4.18 Processing Agreement
41
4.19 Nondisparagement
42
4.20 Lien Release Letters
42
4.21 Partnership Agreement. During the Executory Period, the Parties shall use
best efforts to negotiate a MRI Software Strategic Partnership Agreement,
substantially in the form attached hereto as Exhibit F with such changes as may
be mutually agreed upon in good faith by Seller and Parent (the "MRI Partnership
Agreement"). Notwithstanding the foregoing, Seller and Parent shall enter into
the MRI Partnership Agreement no later than 10 Business Days Following the
Closing.42
Article V Closing Conditions
43
5.1 Conditions Precedent to Each Party’s Obligations
43
5.2 Conditions Precedent to Obligations of Buyer
43
5.3 Conditions Precedent to Obligations of Seller
43
Article VI Termination
44
6.1 Termination
44
6.2 Effect of Termination
45

iii

--------------------------------------------------------------------------------



Article VII Indemnification
45
7.1 Survival
45
7.2 General Indemnification
45
7.3 Limitations on Indemnification by Seller
46
7.4 Limitations on Indemnification by Buyer
46
7.5 Other Limitations
46
7.6 Manner of Payment; Insurance
47
7.7 Third Party Claims
48
7.8 Direct Claims
49
7.9 Purchase Price Adjustment
49
Article VIII Miscellaneous
50
8.1 Fees and Expenses
50
8.2 Further Assurances
50
8.3 Consent to Amendments; Waivers
50
8.4 Successors and Assigns
50
8.5 Severability
51
8.6 Counterparts
51
8.7 Descriptive Headings; Interpretation
51
8.8 Entire Agreement
51
8.9 Specific Performance
51
8.10 No Third Party Beneficiaries
52
8.11 Schedules, Annexes, and Exhibits
52
8.12 Governing Law
52
8.13 Consent of Jurisdiction
52
8.14 Waiver of Jury Trial
53
8.15 Notices
53
8.16 No Strict Construction
54
8.17 Debt Financing Matters
54



ANNEXES AND EXHIBITS


Annex A – Definitions
Annex B – Adjustment Methodology 


Exhibit A – Form of Assignment and Assumption Agreement
Exhibit B – Form of Bill of Sale
Exhibit C – Form of Services Agreement
Exhibit D – Form of Escrow Agreement
Exhibit E – Form of Restrictive Covenants Agreement
Exhibit F – Form of MRI Partnership Agreement
iv

--------------------------------------------------------------------------------



Exhibit G – Form of Assignment of Domain Names
Exhibit H – R&W Insurance Policy








v


--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated as of August 31, 2020,
is entered into by and between MRI Payments LLC, a Delaware limited liability
company (“Buyer”), MRI Software LLC, a Delaware limited liability company
(“Parent”), and Priority Real Estate Technology, LLC, a Delaware limited
liability company (“Seller”). Capitalized terms used but not otherwise defined
in this Agreement have the meanings given to such terms in Annex A.
WHEREAS, Seller is engaged in the business historically marketed and sold under
the trade names RentPayment, DuesPayment, and StorageRentPayment through which
Seller supports, develops technology for, and facilitates acceptance of,
electronic payments via credit cards, debit cards, cash, and prepaid cards,
including providing payment authorization, clearing and settlement services,
boarding services, and other value-added services, such as management services
and fraud monitoring, detection, and mitigation, in connection with Seller’s
“RentPayment,” “DuesPayment,” and “StorageRentPayment” brands, but specifically
excluding the businesses of Seller operated under the “RadPad” and “Landlord
Station” brands (collectively, the “Business”);
WHEREAS, Seller desires to sell, transfer, assign, convey, and deliver to Buyer
all assets, properties, and rights of Seller used in the Business, and Buyer
desires to purchase, acquire, and accept the same, subject to the assumption by
Buyer of certain liabilities and obligations of Seller as set forth herein, in
each case, subject to the terms set forth in this Agreement; and
WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer
and Seller (or one of its Affiliates) desire to enter into, among other
agreements, the Services Agreement, pursuant to which Buyer will receive certain
services in connection with the operation of the Business for a period of time
following the Closing.
NOW THEREFORE, in consideration of the mutual covenants, agreements, and
understandings herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
ARTICLE I
PURCHASE OF ASSETS AND ASSUMPTION OF LIABILITIES; CLOSING


1.1 Purchase and Sale of Assets; Assumed Liabilities.
(a) Subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, transfer, assign, convey, and deliver to Buyer, and Buyer
shall purchase, acquire, and accept from Seller, all of Seller’s right, title,
and interest in and to all properties, rights, and assets, whether personal or
mixed, whether tangible or intangible, and wherever located (but in all cases
excluding the Excluded Assets) as and to the extent existing on the Closing Date
and
05466425.6

--------------------------------------------------------------------------------



related to the Business (collectively, the “Acquired Assets”), free and clear of
all Liens (other than the Permitted Liens), including all of the following:
(i) subject to Section 4.6, all Contracts related to the Business, a list of
which is set forth on Schedule 1.1(a)(i) to the Seller Disclosure Letter, and
any other Contract that generates revenue derived from the Rent, Dues, and
Storage Activities, including the right to receive payments or commissions under
such Contracts for transactions initiated on or after the Closing Date
(collectively, the “Business Contracts”);
(ii) all rights and obligations of Seller under that certain Lease Agreement
between Seller, as tenant, and Gaedeke Holdings II, Ltd., as landlord, dated
August 2, 2019 (as the same may have been amended or restated to date) for the
premises located at One McKinney Plaza, Suite 700, Dallas, Texas 75204 (the
“Dallas Office”);
(iii) all Owned Business IP, including the Intellectual Property Rights
identified on Schedule 1.1(a)(iii), in each case together with the following:
(1) claims, causes of action, and enforcement rights of any kind, whether
currently pending, filed, or otherwise, and whether known or unknown, under or
arising from any of the foregoing items, including all rights to pursue and
collect damages, costs, injunctive relief, and all other remedies at law or in
equity for past, current, or future infringement, misappropriation, violation,
or conflict with any of the foregoing items; (2) royalties, income, and other
payments due as of the Closing Date and thereafter under or arising from any of
the foregoing items; and (3) claim priority to and under any of the foregoing
items (collectively, the “Acquired Intellectual Property”);
(iv) subject to Section 4.6, all Contracts relating to the Acquired Intellectual
Property set forth on Schedule 1.1(a)(iv) and such other Contracts relating to
the Acquired Intellectual Property that are entered into by Seller prior to the
Closing Date (the “Acquired IP Contracts”)
(v) all Personal Property that is primarily or exclusively used by Seller in the
operation of the Business or is otherwise located at the Dallas Office, all of
which is listed or described on Schedule 1.1(a)(v) to the Seller Disclosure
Letter;
(vi) all sales literature, promotional literature, and other selling and
advertising material, creative materials, advertising, studies, reports, and
other printed or written materials, in each case, whether in hard copy or
computer format, to the extent used in connection with the Rent, Dues, and
Storage Activities (provided that Seller may retain copies of such materials and
use such copies for Seller’s (or its Affiliate’s) performance of its obligations
under the Transaction Documents and for purposes other than the conduct of the
Rent, Dues, and Storage Activities);
(vii) all fax numbers, phone numbers, e-mail addresses, websites, including the
Domain Names set forth on Schedule 1.1(a)(vii) to the Seller Disclosure Letter,
and “d/b/a” rights and names (e.g., the “RentPayment,” “DuesPayment” and
“StorageRentPayment” names) that are primarily used in connection with the Rent,
Dues, and Storage Activities, and all log-in passwords or other access
credentials used to service the Business Contracts;
05466425.6 2

--------------------------------------------------------------------------------



(viii) all claims, defenses, demands, deposits, warranties, guaranties, and
rights of offset or counterclaim (at any time or in any manner existing, whether
choate or inchoate, known or unknown, contingent or non-contingent) to the
extent arising from any other Acquired Asset or any Assumed Liability after the
Closing Date (excluding any such items to the extent relating to Taxes,
Contracts that are not Business Contracts, other Excluded Assets, or Excluded
Liabilities);
(ix) all books, records, files, papers, materials, Contracts, data, customer
lists, product documentation, correspondence, databases, personnel records,
financial and accounting records, and all other documents and records maintained
by Seller to the extent relating to the Business, the Acquired Assets, the
Assumed Liabilities, or the Business Employees, including all books, records,
and other documents reasonably required for Buyer and its Affiliates to operate
the Business after the Closing (collectively, the “Business Records”); provided
that (1) the Business Records will be provided to Buyer only in accordance with
and to the extent permitted under applicable Law, (2) the rights of Buyer and
its Affiliates to use the Business Records will be subject to any reasonable
limitations required to comply with applicable Law, (3) Seller may retain copies
of all Business Records, and (4) to the extent that any Business Records
maintained by Seller relate to the Business but do not solely relate to the
Business, the Acquired Assets will only include the portion of Business Records
that relates specifically to the Business, the Acquired Assets, the Assumed
Liabilities, or the Business Employees (and all other portions of the Business
Records will be Excluded Assets and following the Closing will remain subject to
Section 4.9); and
(x) the goodwill of the Business or any of the foregoing as a going concern.
(b) Other than the Acquired Assets subject to Section 1.1(a), Buyer expressly
understands and agrees that it is not purchasing or acquiring, and Seller is not
selling or assigning, any other properties, rights, and assets of Seller,
whether personal or mixed, whether tangible or intangible, and wherever located,
and all such other properties, rights, and assets will be excluded from the
Acquired Assets and will remain the property of Seller after the Closing
(collectively, the “Excluded Assets”), including the following:
(i) all Cash and Cash Equivalents (except to the extent included in Net Working
Capital in accordance with Annex B), bank accounts, and other securities;
(ii) all Contracts to which Seller is a party that are not Business Contracts
(the “Excluded Contracts”), including such Contracts set forth on
Schedule 1.1(b)(ii) to the Seller Disclosure Letter;
(iii) all Personal Property and other assets used primarily or exclusively in
the operation of the Retained Business (including the businesses of Seller
operated under the “RadPad” and “Landlord Station” brands);
(iv) all Accounts Receivable of the Business or the Retained Business;
05466425.6 3

--------------------------------------------------------------------------------



(v) all credits, prepaid expenses, prepaid charges, advance payments,
prepayments, security deposits, deferred charges, letters of credit, deposits,
refunds, rebates, notes receivable, and other rights to payment, in each case,
to the extent related to any business of Seller other than the Business, any
Excluded Contract, or any Excluded Liability;
(vi) all Intellectual Property Rights of Seller other than the Acquired
Intellectual Property;
(vii) all rights and interests in connection with any assets of Employee Plans
of Seller;
(viii) all insurance policies and rights and proceeds arising thereunder;
(ix) all books, records, files, papers, materials, Contracts, data, customer
lists, supplier lists, quality control records and procedures, product
documentation, marketing, promotional and sales literature, manuals, purchase
orders and other sales and purchase records, service and warranty records,
equipment logs, correspondence, databases, personnel records, financial and
accounting records, and all other documents and records maintained by or on
behalf of Seller other than the Business Records;
(x) the Retained Business and all goodwill of the Retained Business as a going
concern; and
(xi) all rights of Seller (or, if applicable, its Affiliates) under this
Agreement or any other Transaction Document.
(c) Subject to the terms and conditions of this Agreement, effective as of the
Closing, Seller shall assign or cause to be assigned to Buyer, and Buyer shall
assume, satisfy, and discharge when due, the following Liabilities of Seller
arising out of or relating to the Business or the Acquired Assets as existing on
the Closing Date, other than the Excluded Liabilities (collectively, the
“Assumed Liabilities”):
(i) except as expressly set forth in this Agreement or the other Transaction
Documents, all Liabilities relating to the Business, Business Contracts, and
other Acquired Assets to the extent arising on or after the Closing Date,
including expenses incurred by Seller to provide services pursuant to the terms
and conditions of the Business Contracts, and any Liability for chargebacks,
card organization fines, and other credit-related Losses relating to
transactions having a processing date on or after the Closing Date;
(ii) all Liabilities for (1) Taxes relating to the Business, the Acquired
Assets, or the Assumed Liabilities for any taxable period (or any portion
thereof) beginning after the Closing Date (excluding any Excluded Tax
Liabilities) and (2) Taxes for which Buyer is liable pursuant to Section 4.7;
(iii) all Liabilities related to the Business Employees set forth on
Schedule 2.10(a) to the Seller Disclosure Letter; and
05466425.6 4

--------------------------------------------------------------------------------



(iv) all other Liabilities arising out of or relating to Buyer’s ownership or
operation of the Business and the Acquired Assets on or after the Closing,
except as expressly set forth in this Agreement or the other Transaction
Documents.
(d) Buyer will not assume or otherwise be responsible for any Liability of
Seller or any of its Affiliates other than the Assumed Liabilities
(collectively, the “Excluded Liabilities”), including (whether or not they would
otherwise constitute Assumed Liabilities) the following:
(i) any Liability arising from or under, pursuant to, or in connection with any
Employee Plan of Seller or any other benefit or compensation plan, program,
agreement, contract, policy, or arrangement at any time maintained, sponsored,
or contributed to by Seller or any of its Affiliates or with respect to which
Seller or any of its Affiliates has any Liability;
(ii) any Liability relating to or arising out of the employment or service, or
termination of employment or service, of any Continuing Employee or of any other
employee or service provider of Seller or any of its Affiliates prior to the
Closing and any Liabilities relating to or arising out of the candidacy for
employment, employment, or engagement of any current or former candidates for
employment, employees, and independent contractors of Seller or its Affiliates
who are not Continuing Employees;
(iii) any Liability for any Seller Expenses;
(iv) any Liability for chargebacks, fines, penalties, charge-offs, card
organization fines, and other credit-related Losses relating to transactions
having a processing date prior to the Closing Date;
(v) any Liability of Seller (or, if applicable, any of its Affiliates) under
this Agreement or any other Transaction Document;
(vi) any Liability related to or arising out of the operation of the Business
prior to the Closing Date, except as expressly set forth in this Agreement or
the other Transaction Documents;
(vii) any Liability to the extent related to or arising from the operation or
conduct by Seller or any of its Affiliates of any business other than the
Business;
(viii) all Seller Indebtedness of the Business, Seller, or any of its
Affiliates;
(ix) Taxes payable with respect to the Acquired Assets or arising out of the
operations of the Business for any Pre-Closing Tax Period, including (i) any
sales and use Taxes arising out of the operations of the Business for a
Pre-Closing Tax Period and (ii) any “applicable employment taxes” (as defined in
Section 2302(d)(1) of the CARES Act) that Seller has elected to defer pursuant
to Section 2302 of the CARES Act, and, except with respect to
05466425.6 5

--------------------------------------------------------------------------------



Taxes specifically provided for in Section 4.7, any Taxes imposed on Seller or
any Affiliate of Seller for any taxable period, including as a transferee or
successor of any other Person by Contract or pursuant to applicable Law (the
“Excluded Tax Liabilities”); and
(x) any Liability to the extent relating to or arising out of the Excluded
Assets (unless specifically included as an Assumed Liability in Section 1.1(c)).
1.2 Purchase Price.
(a) The aggregate purchase price for the Acquired Assets is $180,000,000 (the
“Base Purchase Price”), as adjusted pursuant to Section 1.3 and Section 7.9,
plus the assumption of the Assumed Liabilities (collectively, the “Purchase
Price”).
(b) At the Closing, Buyer shall (i) pay to Seller an amount equal to the Closing
Cash Consideration by wire transfer of immediately available funds to the
account or accounts designated by Seller, (ii) deposit an amount equal to the
Escrow Amount into an escrow account to be governed by the terms of this
Agreement and the Escrow Agreement and pay the fees payable to the Escrow Agent
in accordance with the Escrow Agreement, in each case, by wire transfer of
immediately available funds to the account or accounts designated by the Escrow
Agent, and (iii) assume the Assumed Liabilities as provided in Section 1.1(c).
1.3 Purchase Price Adjustment.
(a) No fewer than three Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a statement (the “Estimated Closing Statement”)
setting forth Seller’s good faith estimate of Net Working Capital (the
“Estimated Net Working Capital”) and the Closing Indebtedness (the “Estimated
Closing Indebtedness”). After delivery to Buyer of the Estimated Closing
Statement and prior to the Closing Date, Seller shall provide Buyer and its
Representatives reasonable access, during normal business hours and upon
reasonable notice, to the books, records, and other materials that Seller used
to prepare the Estimated Closing Statement as reasonably requested by Buyer.
(b) As promptly as practicable, but in no event later than 90 days after the
Closing Date, Buyer shall prepare and deliver to Seller a statement (the
“Revised Closing Statement”) setting forth Buyer’s good faith calculation of Net
Working Capital (the “Revised Net Working Capital”) and the Closing Indebtedness
(the “Revised Closing Indebtedness”). During the Review Period, Buyer shall
provide Seller and its Representatives reasonable access, during normal business
hours and upon reasonable notice, to the books, records, and other materials
that Buyer used to prepare the Revised Closing Statement as reasonably requested
by Seller.
(c) If Seller disagrees with any of the items included in the Revised Closing
Statement, Seller may, on or prior to the last day of the Review Period, deliver
a Notice of Disagreement to Buyer. If Seller does not timely deliver a Notice of
Disagreement with respect to the Revised Closing Statement, the Revised Closing
Statement delivered by Buyer pursuant to Section 1.3(b) will be final and
binding on the Parties and the Revised Net Working Capital will
05466425.6 6

--------------------------------------------------------------------------------



be deemed the Final Net Working Capital and the Revised Closing Indebtedness
will be deemed the Final Closing Indebtedness. If Seller timely delivers a
Notice of Disagreement with respect to the Revised Closing Statement, then (i)
during the Resolution Period, Buyer and Seller shall seek in good faith to
resolve any Disputed Items; and (ii) all items included in the Revised Closing
Statement that Seller does not include in such Notice of Disagreement will be
final and binding on the Parties. During such Resolution Period, each Party
shall provide the other Party and its Representatives with reasonable access,
during normal business hours and upon reasonable notice, to the books, records,
and other materials that such other Party reasonably requests relating to such
Notice of Disagreement and such Disputed Items.
(d) If, at the end of the Resolution Period, Buyer and Seller have not resolved
each Disputed Item with respect to the Revised Closing Statement, then either
Buyer or Seller may submit such unresolved Disputed Items to the Independent
Accounting Firm for review and resolution. The Independent Accounting Firm
shall, and Buyer and Seller shall instruct the Independent Accounting Firm to,
(i) act as an expert and not as an arbitrator, (ii) make a final determination
based solely on the applicable provisions of this Agreement and not by
independent review, (iii) base its decision on a single presentation submitted
in writing by each of Buyer and Seller and on one written response to each such
presentation (unless the Independent Accounting Firm requests an additional
response from either Buyer or Seller), and not by independent review, (iv) with
respect to each unresolved Disputed Item, render a determination that must be
within the ranges of values claimed by each of Buyer and Seller, and (v) render
a final determination for each Disputed Item within 45 days following the end of
the Resolution Period. During such 45-day period, each of Buyer and Seller shall
provide the Independent Accounting Firm with reasonable access to information
relating to any Disputed Item. The fees and expenses of the Independent
Accounting Firm with respect to the resolution of the Disputed Items in
accordance with this Section 1.3 will be borne in equal parts by Seller and
Buyer. The final determination of each Disputed Item as determined by the
Independent Accounting Firm will be final and binding on the Parties, absent
manifest error, and will be utilized in the computation of the payments
contemplated by Section 1.3.
(e) If the Final Adjustment Amount exceeds the Estimated Adjustment Amount,
then, within five Business Days following the final determination of the Final
Adjustment Amount in accordance with this Section 1.3, Buyer shall promptly pay
to Seller the amount of such excess by wire transfer of immediately available
funds to the account or accounts designated by Seller. If the Estimated
Adjustment Amount exceeds the Final Adjustment Amount, then, within five
Business Days after the final determination of the Final Adjustment Amount in
accordance with this Section 1.3, Seller shall promptly pay to Buyer the amount
of such excess by wire transfer of immediately available funds to the account or
accounts designated by Buyer.
(f) The Estimated Closing Statement and Revised Closing Statement, as well as
all estimates, calculations, and determinations therein, will be prepared and
calculated in accordance with GAAP and otherwise using the methodology set forth
on Annex B (the “Adjustment Methodology”). An example calculation of Net Working
Capital Target using the Adjustment Methodology is also set forth on Annex B.
05466425.6 7

--------------------------------------------------------------------------------



(g) Notwithstanding anything to the contrary in this Agreement, the review and
Disputed Items procedures set forth in this Section 1.3 are the exclusive
mechanisms for resolving disputes regarding Net Working Capital and any
component thereof.
(h) Any payment made under this Section 1.3 will constitute an adjustment to the
Purchase Price, unless (i) a final determination with respect to any such
payment causes such payment not to be treated as an adjustment to the Purchase
Price for Tax purposes or (ii) as otherwise required by applicable Law.
1.4 Closing. Unless this Agreement is earlier terminated pursuant to Article VI,
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents (collectively, the “Transactions”) will take place
remotely, effective as of 12:00:01 a.m. Eastern Time, by exchange of documents
and signatures via email, facsimile, or DocuSign on the third Business Day
following the satisfaction or waiver (to the extent permitted by applicable Law)
of all conditions to the obligations of the Parties to consummate the
Transactions (the “Closing”) (other than those conditions that by their nature
can only be satisfied at the Closing, but subject to the satisfaction or waiver
of those conditions) or such other date, place, time, or manner as the Parties
may agree; provided that, notwithstanding anything herein to the contrary, Buyer
shall not be required to effect the Closing prior to the date that is fourteen
calendar days after the date hereof. The date of the Closing is referred to as
the “Closing Date”.
1.5 Deliveries at Closing.
(a) Upon the terms and subject to the conditions contained herein, at the
Closing, Seller shall deliver to Buyer the following:
(i) an Assignment and Assumption Agreement between Seller and Buyer,
substantially in the form attached hereto as Exhibit A (the “Assignment and
Assumption Agreement”), duly executed by Seller;
(ii) a Bill of Sale between Seller and Buyer, substantially in the form attached
hereto as Exhibit B (the “Bill of Sale”), duly executed by Seller;
(iii) one or more services agreement, substantially in the form attached hereto
as Exhibit C (the “Services Agreement”), duly executed by Seller (or one of its
Affiliates);
(iv) an escrow agreement between Buyer, Seller, and the Escrow Agent,
substantially in the form attached hereto as Exhibit D (the “Escrow Agreement”),
duly executed by Seller;
(v) one or more restrictive covenants agreements, substantially in the form
attached hereto as Exhibit E (the “Restrictive Covenants Agreement”), duly
executed by (i) each equityholder of Seller that is not a natural Person, (ii)
R. Copley Broer, Jr. and (iii) Jamey Rosamond;
05466425.6 8

--------------------------------------------------------------------------------



(vi) the Lien Release Letters, as contemplated by Section 4.20;
(vii) an Assignment of Domain Names, substantially in the form attached hereto
as Exhibit G (the “Assignment of Domain Names”), duly executed by Seller;
(viii) a certificate of good standing (or its equivalent) from the State of
Delaware with respect to Seller, dated no more than five Business Days prior to
the Closing Date;
(ix) an affidavit from Seller, dated as of the Closing Date, certifying that
Seller is not a “foreign person” (within the meaning of Section 1445 of the
Code), signed under penalties of perjury and in form and substance complying
with the provisions of Treasury Regulations Sections 1.1445-2(b) (the
“Non-Foreign Affidavit”);
(x) a duly executed certificate of an authorized officer of Seller certifying
that (1) attached thereto are true, complete, and correct copies of the
resolutions of Seller’s members or board of directors or managers (as required)
authorizing the execution, delivery, and performance of this Agreement, the
other Transaction Documents to which Seller is a party, and the consummation of
the Transactions and that such resolutions have not been modified, rescinded, or
revoked and (2) each of the conditions specified in Section 5.2(a), Section
5.2(b), and Section 5.2(c) are satisfied;
(xi) evidence satisfactory to Buyer providing for, upon payment of the Purchase
Price at Closing, the termination of all Liens against any Acquired Asset in
effect as of the Closing;
(xii) copies of the third-party consents and notices, in form and substance
reasonably acceptable to Buyer, for each contract listed on
Schedule 1.5(a)(xiii) to the Seller Disclosure Letter; and
(xiii) such other customary instruments of transfer, assumption, filings, or
documents, in form and substance mutually acceptable to the Parties, as may be
required to give effect to this Agreement or the Transactions.
(b) Upon the terms and subject to the conditions contained herein, at the
Closing, Buyer shall deliver to Seller the following:
(i) payment of the Closing Cash Consideration to Seller and deposit of the
Escrow Amount with the Escrow Agent in accordance with the provisions set forth
in Section 1.2(b);
(ii) the Assignment and Assumption Agreement, Bill of Sale, Services Agreement,
Escrow Agreement, Restrictive Covenants Agreements, MRI Partnership Agreement,
and Assignment of Domain Names, duly executed by Buyer or, in the case of the
MRI Partnership Agreement, Parent;
05466425.6 9

--------------------------------------------------------------------------------



(iii) a duly executed certificate of an authorized officer of Buyer and Parent
certifying that (1) attached thereto are true, complete, and correct copies of
the resolutions of Buyer’s and Parent’s respective shareholders or members, or
board of directors or managers (as required), authorizing the execution,
delivery, and performance of this Agreement, the other Transaction Documents to
which Buyer or Parent (as applicable) is a party, and the consummation of the
Transactions and that such resolutions have not been modified, rescinded, or
revoked and (2) each of the conditions specified in Section 5.3(a) and
Section 5.3(b) are satisfied;
(iv) a certificate of good standing (or its equivalent) with respect to Buyer
and Parent, in each case, from Buyer’s and Parent’s respective jurisdictions of
organization and dated no more than five Business Days prior to the Closing
Date;
(v) an agreement, generally in line with MRI’s Partner Connect program and duly
executed by the Parties, that permits Seller to sell its vendor payment
solutions to the clients or customers of Parent, Seller, or any of their
respective Affiliates on terms similar to other similarly situated
partner-connect-participant companies and solutions; and
(vi) such other customary instruments of transfer, assumption, filings, or
documents, in form and substance mutually agreeable to the Parties, as may be
required to give effect to this Agreement or the Transactions.
1.6 Escrow Account.
(a) The Escrow Amount will be (i) held by the Escrow Agent in accordance with
the terms of this Agreement and the Escrow Agreement; (ii) held as a trust fund
and will not be subject to any Lien, attachment, trustee process, or other
judicial process of any creditor of any Person; and (iii) disbursed solely in
accordance with the terms of this Agreement and the Escrow Agreement.
(b) After (i) any final Order has been rendered by a Government Entity of
competent jurisdiction, (ii) a settlement has been consummated in accordance
with Article VII, or (iii) the Indemnifying Party and the Indemnified Party have
arrived at a mutually binding Contract, in each case, with respect to a Third
Party Claim or Direct Claim, the Indemnified Party shall forward to the
Indemnifying Party notice of any amounts due and owing by the Indemnifying Party
in accordance with Article VII. Any amounts due and owning by Seller to any
Buyer Indemnified Party in accordance with Article VII will be paid in
accordance with the provisions of Section 7.6(a). Subject to the second sentence
of Section 7.1, the Parties shall direct the Escrow Agent to disburse any
remaining Escrow Amount on the date that is 12-months after the Closing Date in
accordance with the terms of this Agreement and the Escrow Agreement.
1.7 Withholding
. Buyer may deduct and withhold (or cause to be deducted and withheld) from any
amount otherwise payable under this Agreement such amounts as may be required to
be deducted and withheld therefrom or with respect thereto under the Code, or
other applicable U.S.
05466425.6 10

--------------------------------------------------------------------------------



state or local or non-U.S. Tax Law; provided that, except with respect to (i)
payments in the nature of compensation to be made to employees or former
employees or (ii) any withholding resulting from Seller’s failure to provide a
Non-Foreign Affidavit in accordance with Section 1.5(a)(ix), Buyer shall notify
Seller of the amounts to be deducted or withheld prior to deducting or
withholding any such amounts. Any amounts are so deducted or withheld (i) will
be timely remitted to the applicable Taxing Authority and (ii) will be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which such deduction and withholding was made.
1.8 Payments Intended for Other Party. To the extent that, after the Closing
Date, Buyer receives any payment constituting an Excluded Asset, Buyer shall pay
such amount to Seller. To the extent that, on or after the Closing Date, Seller
receives any payment constituting an Acquired Asset, Seller shall pay such
amount to Buyer. Any payment pursuant to this Section 1.8 will be made promptly
and, if so requested by a receiving Party, by wire transfer of immediately
available funds to the account or accounts designated in writing by the
receiving Party. Each paying Party shall provide written notice to the other
party of any payment made pursuant to this Section 1.8 when such payment is
made.
1.9 Payments Owed by the Other Party. To the extent that, after the Closing
Date, Buyer is obligated to pay and pays any amount constituting an Excluded
Liability, Seller shall pay and reimburse such amount to Buyer. To the extent
that, on or after the Closing Date, Seller is obligated to pay and pays any
amount constituting an Assumed Liability, Buyer shall pay and reimburse such
amount to Seller. Any payment pursuant to this Section 1.9 will be made promptly
and, if so requested by a receiving Party, by wire transfer of immediately
available funds to the account or accounts designated in writing by the
receiving Party. Each paying Party shall provide written notice to the other
party of any payment made pursuant to this Section 1.9 when such payment is
made.
1.10 Wrong Pocket Acquired Assets and Assumed Liabilities. If, at any time
following the Closing, either Party becomes aware that any Acquired Assets which
should have been transferred to, or any Assumed Liability (whether arising prior
to, at or following the Closing) which should have been assumed by, Buyer
pursuant to the terms of this Agreement was not transferred to or assumed by
Buyer as contemplated by this Agreement, then (i) Seller shall promptly transfer
or cause its Affiliates to transfer such Acquired Asset to Buyer, and (ii) Buyer
shall promptly assume or cause its Affiliates to assume such Assumed Liability,
in each case for no consideration.
1.11 Wrong Pocket Excluded Assets and Liabilities. If, at any time following the
Closing, either Party becomes aware that any Excluded Asset which should have
been retained by, or any Excluded Liability (whether arising prior to, at or
following the Closing) which should have been retained by, Seller pursuant to
the terms of this Agreement was transferred to or assumed by Buyer, then (i)
Buyer shall promptly transfer or cause its Affiliates to transfer such Excluded
Asset to Seller, and (ii) Seller shall promptly assume or cause its Affiliates
to assume such Excluded Liability, in each case for no consideration.
05466425.6 11

--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller makes to Buyer the representations and warranties contained in this
Article II as of the date hereof and as of the Closing Date, subject to the
exceptions and qualifications disclosed by Seller in the Seller Disclosure
Letter. The Seller Disclosure Letter will be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Agreement. The disclosures in any section or subsection of the
Seller Disclosure Letter corresponding to any section or subsection of this
Agreement will qualify other sections and subsections in this Agreement if
indicated by cross-references to such other sections and subsections or if the
applicability to other sections or subsections is reasonably apparent from the
face of such disclosure.
2.1 Organization; Good Standing; Power. Seller is a limited liability company
duly organized, validly existing, and in good standing under the Laws of the
State of Delaware. Seller has all requisite limited liability company power and
authority to own, operate, and lease its properties and assets and to carry on
the Business in the manner and in the places where such properties are owned or
leased and where such the Business is presently conducted. Seller is duly
licensed and qualified to do business as currently conducted and in good
standing in every jurisdiction set forth on Schedule 2.1 to the Seller
Disclosure Letter, which jurisdictions constitute those in which the properties
owned or leased by Seller or the operation of the Business makes such licensing
or qualification to do business necessary, except where the failure to be so
licensed or qualified would not, individually or in the aggregate, reasonably be
expected to result in a material obligation or liability to Seller related to
the Business.
2.2 Authorization; No Conflicts; Consents.
(a) Seller has all requisite power and authority to enter into this Agreement
and each other Transaction Document to which it is a Party and to carry out the
Transactions. Seller has taken all actions necessary, to authorize, execute,
deliver, and perform all obligations contained in this Agreement and each other
Transaction Document to which it is or will be a party and to consummate the
Transactions, in accordance with the terms of this Agreement and the other
Transaction Documents, as applicable, and no other actions or proceedings on its
part are necessary to authorize the execution, delivery, or performance of this
Agreement or each other Transaction Document to which it is a Party or the
consummation of the Transactions. Each Transaction Document to which Seller is
or will be a party has been, or when executed and delivered by Seller will be,
duly and validly executed and delivered by Seller and (assuming due
authorization, execution, and delivery by the other parties thereto)
constitutes, or upon its execution and delivery will constitute, a valid and
legally binding obligation of Seller, enforceable against Seller, in accordance
with its terms and conditions, subject to the Enforceability Exceptions.
(b) Except as set forth on Schedule 2.2(b) to the Seller Disclosure Letter and
except for any filings that may be required under the Antitrust Laws, no filing
with or notice to, and no permit, authorization, registration, consent, waiver,
or approval of, any Government
05466425.6 12

--------------------------------------------------------------------------------



Entity is required on the part of Seller for the execution, delivery, and
performance by Seller of this Agreement and the other Transaction Documents to
which it is or will be a party or the consummation of the Transactions. Except
as set forth on Schedule 2.2(b) to the Seller Disclosure Letter, neither the
execution, delivery, or performance by Seller of this Agreement and the other
Transaction Documents to which Seller is or will be a party nor the consummation
of the Transactions, will (i) conflict with or result in a breach, violation, or
infringement of the terms, conditions, or provisions of, (ii) constitute a
default under (whether with or without the passage of time, the giving of notice
or both), (iii) accelerate any obligation under, give rise to a right of
termination, modification, or require notice, consent, or approval under, or
with respect to (A) any provision of the Governing Documents of Seller, (B) any
Law or Order to which Seller, the Business, or the Acquired Assets is subject,
or (C) any Business Contract or Business License, except in the cases of clauses
(B) and (C), where the conflict, breach, violation, infringement, default,
acceleration, or failure to give notice or obtain approval or consent would not
reasonably be expected to result in a material Liability to the Business taken
as a whole. Neither the execution, delivery, or performance by Seller of this
Agreement and the other Transaction Documents to which Seller is or will be a
party nor the consummation of the Transactions will result in the creation of
any Lien (other than Permitted Liens) on any of the Acquired Assets.
2.3 Financial Statements.
(a) Schedule 2.3(a) to the Seller Disclosure Letter contains true, complete, and
correct copies of each of the following unaudited financial metrics for the
Business for the 12-month period ended December 31, 2019, and for the six-month
period ending June 30, 2020: (i) sales and cost of sales (including royalties)
for the Rent, Dues, and Storage Activities, and (ii) network, gateway, and other
fees not included in the cost of sales with respect to the Rent, Dues, and
Storage Activities (collectively, the “Financial Statements”). The Financial
Statements have been prepared from, and are consistent with, the books and
records of Seller (which books and records are in turn true, correct, and
complete), are true, correct, and complete and fairly present in all material
respects the applicable financial metrics for the periods covered thereby.
(b) Schedule 2.3(b) to the Seller Disclosure Letter contains a true, complete,
and correct copy of the affiliate commissions report for the Business Contracts
covering the 12-month period ending December 31, 2019, and for the six-month
period ending June 30, 2020 (collectively, the “Affiliate Commissions Report”).
The Rent, Dues, and Storage Activities were conducted in the Ordinary Course
during the period covered by the Affiliate Commissions Report.
(c) Except as set forth on Schedule 2.3(c) to the Seller Disclosure Letter, the
Business does not have any Liabilities that would be required to be reflected on
a balance sheet prepared in accordance with GAAP, except for (i) the Liabilities
contemplated by the Financial Statements; (ii) Liabilities incurred in the
Ordinary Course since June 30, 2020 (none of which is a Liability for breach of
contract, breach of warranty, tort, or infringement claim or lawsuit); (iii)
Liabilities incurred in connection with the Transactions; or (iv) Liabilities
disclosed on the Seller Disclosure Letter hereto.
05466425.6 13

--------------------------------------------------------------------------------



2.4 Absence of Changes. Except as set forth on Schedule 2.4 to the Seller
Disclosure Letter or as contemplated by this Agreement, since January 1, 2020,
through the date of this Agreement, (a) there has occurred no result,
occurrence, fact, change, event, or effect that has had, or would reasonably be
expected to have, a Material Adverse Effect, and (b) Seller has conducted the
Business in the Ordinary Course and not taken or agreed to take any action that
would be prohibited by Section 4.1 if taken or agreed to during the Executory
Period.
2.5 Assets; Personal Property.
(a) Seller has, and immediately prior to the Closing will have, good and valid
title to all of the Acquired Assets (or, in the case of any Business Contract,
beneficial rights thereto), in each case, free and clear of all Liens (other
than Permitted Liens).
(b) Except as set forth on Schedule 2.5(b) to the Seller Disclosure Letter and
for rights, services, and other benefits made available by Seller or its
Affiliates pursuant to the Services Agreement or by virtue of the assignment of
the Existing License Agreement, the Acquired Assets constitute all of the
assets, properties, title, interests, and rights (i) used or held for use in the
conduct of the Business in substantially the same manner as currently conducted
by Seller immediately prior to the Closing and (ii) necessary for the operation
of the Business. Upon the consummation of the Transactions, other than as
contemplated by the Services Agreement or arising by virtue of the assignment of
the Existing License Agreement and assuming the accuracy of the representations
and warranties of Buyer and Parent in this Agreement, Buyer will own, possess,
have a valid license to, have a valid leasehold interest in, or otherwise have
the right to use all rights, properties, and assets necessary to conduct the
Business in substantially the same manner conducted by Seller immediately prior
to the Closing.
(c) All Personal Property included in the Acquired Assets is in good operating
condition and repair (subject to reasonable wear and tear) and is suitable for
the purposes for which it is presently used, and will enable Buyer to operate
the Business in substantially the same manner conducted by Seller immediately
prior to the Closing.
2.6 Tax Matters. Except as set forth on Schedule 2.6 to the Seller Disclosure
Letter:
(a) Seller has duly and timely filed with the appropriate Taxing Authority
(taking into account all available extensions) all Tax Returns concerning Taxes
applicable to the Business or the Acquired Assets that are required to be filed
by it, and all such Tax Returns are true, complete, and correct in all material
respects and have been prepared in material compliance with applicable Law.
(b) Seller has timely paid (taking into account applicable extensions) all Taxes
due and payable (whether or not shown as due on Seller’s Tax Returns). All
material amounts of Taxes that Seller has been obligated to withhold from
amounts paid or owing to any employee, creditor, partner, or Third Party, in
each case with respect to the Business or the Business Employees, have been paid
to the appropriate Taxing Authority in a timely manner.
05466425.6 14

--------------------------------------------------------------------------------



(c) There is no currently outstanding Proceeding relating to any Tax or Tax
Return of Seller, and Seller has not received written notice regarding the
potential commencement of any such Proceeding. Seller is not currently
contesting any material Taxes in a Proceeding that has not been resolved or
completed. There are no Liens with respect to any Taxes on any of the Acquired
Assets, other than statutory Liens for Taxes not yet due and payable.
(d) Schedule 2.6(d) to the Seller Disclosure Letter contains a list of all
jurisdictions in which Seller currently files Tax Returns with respect to the
Business. No written claim has been made by a Taxing Authority in a jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to
taxation by that jurisdiction with respect to the Business, which claim has not
been resolved.
(e) Seller has neither waived any statute of limitations in respect of Taxes nor
agreed to any extension of time with respect to a Tax assessment or deficiency,
which waiver or agreement is still in effect and is with respect to any Acquired
Assets or the Business.
(f) Seller is not a party to or bound by any Tax allocation or Tax sharing
agreement with any Person with respect to any Acquired Assets or the Business,
and Seller has no contractual obligation to indemnify any other Person with
respect to Taxes with respect to any Acquired Assets or the Business, other than
Contracts the primary focus of which is not Taxes (each of the foregoing
agreements and contractual obligations, a “Tax Sharing Agreement”). None of the
Acquired Assets or Assumed Liabilities is or relates to a Tax Sharing Agreement.
(g) Buyer will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any prepaid amount
received on or prior to the Closing Date.
(h) The Acquired Assets do not include any stock or other equity interests in
any Person.
2.7 Contracts.
(a) Schedule 2.7(a) to the Seller Disclosure Letter sets forth a true, complete,
and correct list of all of the following Contracts that Seller is a party to or
otherwise is the beneficiary of and that primarily or exclusively relate to the
Business, including the Business Contracts, or by which any of the Acquired
Assets is bound and that are in effect as of the date hereof or have any
continuing Liabilities (other than confidentiality obligations) on any party
thereto:
(i) any Contract or series of related Contracts for the provision by Seller of
the Rent, Dues, and Storage Activities that involve or could reasonably be
expected to involve (1) annual payments, other than settlement amounts, by
Seller of $50,000 or more, (2) aggregate payments, other than settlement
amounts, by Seller of $50,000 or more, or (3) annual receipts (net of processing
costs) by Seller for products sold or services rendered of $50,000 or
05466425.6 15

--------------------------------------------------------------------------------



more, or pursuant to which Seller received payments (net of processing costs)
for products sold or services rendered of more than $50,000 in the year ended
December 31, 2019;
(ii) any Contract or series of related Contracts that create, or obligate Seller
to participate in, any joint venture, partnership, strategic alliance, or
similar arrangement with respect to or affecting the Acquired Assets or that
grant to any Person any preferential rights to purchase any of the Acquired
Assets;
(iii) any Contract or series of related Contracts not made in the Ordinary
Course that is material to the Rent, Dues, and Storage Activities business;
(iv) any Contract that restrains the ability of Seller to engage or compete in
any manner or in any business in a manner, including any non-competition,
non-solicitation, no-hire, exclusivity, or most favored nation provisions, that,
in each case, affects the Business;
(v) any Contract that involves non-cancelable commitments to make capital
expenditures or relating to the construction of fixed assets with respect to the
Rent, Dues, and Storage Activities in excess of $100,000 annually;
(vi) any collective bargaining agreement or any other Contract with any group of
employees, labor union, works council, trade association or other agreement or
Contract with any employee organization (each a “CBA”), in each case, that is
applicable to the Business or the Business Employees;
(vii) any Contract that is a settlement, conciliation, or similar agreement with
any Government Entity or pursuant to which the Business will have any
outstanding obligation as of the date of this Agreement and as of the Closing;
(viii) any Contract that is for the employment or engagement of any Business
directors, officers, employees, or independent contractors at an annual
compensation in excess of $75,000;
(ix) any Contract under which Seller has (1) created, incurred, assumed, or
guaranteed Seller Indebtedness, (2) granted a Lien (other than a Permitted Lien)
on Seller’s properties or assets, or (3) extended credit to any Person
(including any loan or advance), in each case, as it relates to the Rent, Dues,
and Storage Activities or the Acquired Assets;
(x) any license or other Contract relating to any Intellectual Property Rights
(including all Business IP Licenses and any Contracts relating to the licensing
of Intellectual Property Rights by Seller to a Third Party or by a Third Party
to Seller or the sale or acquisition of Intellectual Property Rights by Seller),
but excluding any (1) Off-the-Shelf Software Licenses (including services
Contracts relating thereto); (2) non-disclosure or confidentiality agreements
entered into in the Ordinary Course; (3) Contracts with employees or independent
contractors for the assignment of, or license to, any Intellectual Property
Rights, in
05466425.6 16

--------------------------------------------------------------------------------



each case, entered into in the Ordinary Course; and (4) privacy policies
(collectively, the items described subclauses (1) through (4), the “Ordinary
IP”); and
(xi) any commitment or arrangement to enter into any of the foregoing.
(b) Except as set forth on Schedule 2.7(b), (i) each of the Contracts set forth
on Schedule 2.7(a) to the Seller Disclosure Letter (collectively, the “Material
Contracts”) is in full force and effect and constitutes a valid, binding, and
enforceable obligation of Seller and, to the Knowledge of Seller, the other
parties thereto, in each case, subject to the Enforceability Exceptions; (ii)
Seller is not in breach of or default in any material respect under any Material
Contract and, to the Knowledge of Seller, no counterparty is in breach of or
default in any material respect under any Material Contract; (iii) to the
Knowledge of Seller, no event has occurred that either entitles, or would, with
notice or lapse of time or both, entitle any counterparty to any Material
Contract to declare a breach, default, event of non-compliance, or violation
under, or make an indemnification claim against Seller with respect to, such
Material Contract or to terminate, modify, or accelerate any terms of such
Material Contract; and (iv) Seller has not received written notice of default
under any Material Contracts or an intention by any party to any Material
Contract that provides for a continuing obligation by any party thereto on the
date hereof to terminate such Contract or amend the terms thereof, other than
modifications in the Ordinary Course.
2.8 Intellectual Property Rights.
(a) Schedule 2.8(a) to the Seller Disclosure Letter includes a true, complete,
and correct list of: (i) all registered or applied for Intellectual Property
Rights that are owned by or filed in the name of Seller and used in, necessary
for, or primarily developed for the operation of the Business, specifying as to
each item, as applicable: (1) the nature of the item, including the title of the
item, (2) the owner of the item, (3) the jurisdictions in which the item is
issued or registered or in which an application for issuance or registration has
been filed, and (4) the issuance, registration, or application numbers and
dates; (ii) a list and version number, if applicable, of all Business
Proprietary Software; and (iii) all licenses of Intellectual Property Rights and
other similar agreements and permissions material to the Business (but excluding
any Ordinary IP) under which Seller is a licensee or otherwise is authorized to
distribute, use, or practice in connection with or in support of the Business
any Intellectual Property Rights owned by a Third Party (such Licenses and other
similar agreements and permissions, collectively, “Business IP Licenses”).
(b) Except as set forth on Schedule 2.8(b) to the Seller Disclosure Letter and
the Intellectual Property Rights contemplated to be provided to the Business
pursuant to the Services Agreement or by virtue of the assignment of the
Existing License Agreement, the Acquired Intellectual Property and the Acquired
IP Contracts together constitute all Intellectual Property Rights and all
Contracts relating thereto that are used in, necessary for, or primarily
developed for the operation of the Business as currently conducted. The Acquired
Intellectual Property will be available for use by Buyer immediately after the
Closing Date on identical terms and conditions to those under which Seller owned
or used the Acquired Intellectual Property immediately prior to the Closing
Date. Any Acquired Intellectual Property that is the subject of
05466425.6 17

--------------------------------------------------------------------------------



any registration or application for registration is owned solely by Seller and
is valid, in full force and effect, and enforceable.
(c) Seller owns and, subject to the non-exclusive licenses granted thereto
pursuant to Contracts disclosed or made available to Buyer, possesses all right,
title, and interest in and to the Owned Business IP and, to the Knowledge of
Seller, has, subject to the Enforceability Exceptions, sufficient rights
pursuant to a valid and enforceable Business IP License to all other
Intellectual Property Rights used or held for use in the operation of, the
Business as currently conducted, in each case, free and clear of all Liens
(other than Permitted Liens). Seller possesses all source code and other
documentation and materials necessary or useful to compile and operate the
Business Proprietary Software. Seller has not received any written, or, to the
Knowledge of Seller, oral notice or claim challenging the ownership or validity
of any Owned Business IP (other than ordinary course Proceedings and actions
before the United States Patent and Trademark Office or equivalent authority
related to the issuance and registration of Intellectual Property Rights) or
asserting that any other Person has any claim of legal or beneficial ownership
or exclusive rights with respect thereto and, to the Knowledge of Seller, no
such notice or claim is threatened.
(d) Seller’s operation of the Business, including the provision of services and
content, data, and the sale or licensing of the Business Proprietary Software,
does not infringe, misappropriate, or otherwise violate and, for a period of six
years immediately prior to the Closing Date, has not, infringed,
misappropriated, or otherwise violated any Intellectual Property Rights of any
Person, and Seller has not received any written or, to the Knowledge of Seller,
oral notice or claim regarding the foregoing. To the Knowledge of Seller, no
Person has infringed, misappropriated, or violated any of the Owned Business IP.
(e) Each Person who has participated in the conception, creation, or development
of any material Owned Business IP has executed and delivered to Seller (or one
of its Affiliates) a valid and enforceable (subject to the Enforceability
Exceptions) Contract providing for the present assignment by such Person to
Seller of all such Owned Business IP, excluding non-assignable moral rights of
such Person and subject to, in the case of non-employees, statutory reversionary
rights. To the Knowledge of Seller, no such Person is in breach of any such
Contract to which such Person is a party.
(f) Seller takes and has taken steps reasonable under the circumstances to
protect, preserve, and maintain in confidence all Owned Business IP that
constitutes, and that Seller intended to retain as, a material Trade Secret. To
the Knowledge of Seller, no such Trade Secrets have been disclosed or authorized
to be disclosed to any Person not subject to a written confidentiality agreement
or to an employee or contractor of Seller who is not required to maintain the
confidentiality of such Trade Secrets under Seller’s employment policies or
contractor arrangements, excluding disclosures made pursuant to the filing by
Seller of a patent application or copyright registration. There has been, to the
Knowledge of Seller, no theft of any Trade Secrets of the Business.
(g) Except as set forth on Schedule 2.8(g) to the Seller Disclosure Letter,
there are, and, since March 22, 2019, have been, no defects, technical concerns,
or problems
05466425.6 18

--------------------------------------------------------------------------------



(collectively, “Technical Deficiencies”) in the Business Proprietary Software
currently offered or under development by Seller that would prevent the same
from performing substantially in accordance with their user specifications or
functionality descriptions.
(h) Seller has all necessary rights, title, and interest in and to the Business
Data to use or exploit the Business Data as currently used or exploited in the
Business, including the rights to publish, reproduce, distribute, license, sell,
and create derivative works of the Business Data in connection with the
Business.
(i) Schedule 2.8(i) to the Seller Disclosure Letter sets forth a list of all
Open Source Software that has been used in, incorporated into, integrated or
bundled with any Business Proprietary Software, and for each such item of Open
Source Software: (i) the name and version number of the applicable license; (ii)
the distributor or website from which the Open Source Software was obtained; and
(iii) the manner in which such Open Source Software is used in, incorporated
into, integrated or bundled with any Business Proprietary Software (including,
as applicable, the manner and extent to which such item of Open Source Software
interoperates with any Business Proprietary Software, such as by static or
dynamic linking, inheritance, pipes, files, APIs, function calls, etc.). Except
as set forth on Schedule 2.8(i) to the Seller Disclosure Letter, Seller does not
use and has not used any Open Source Software or any modification or derivative
thereof (i) in a manner that would grant or purport to grant to any Person any
rights to or immunities under any of the Acquired Intellectual Property, or (ii)
under any license requiring the Seller to disclose or distribute the source code
to any of the Business Proprietary Software, to license or provide the source
code to any of the Business Proprietary Software for the purpose of making
derivative works, or to make available for redistribution to any Person the
source code to any of the Business Proprietary Software at no or minimal charge.
(j) Seller takes and has taken steps reasonable under the circumstances to
protect the security and integrity of the Business Systems and the data stored
or contained therein or transmitted thereby, including by implementing industry
standard procedures preventing unauthorized access and the introduction of any
virus, worm, Trojan horse or similar disabling code or program (“Malicious
Code”), and the taking and storing on-site and off-site of back-up copies of
critical data. To the Knowledge of Seller, there is no Malicious Code in the
Business Proprietary Software or the Business Systems, and Seller has not
received any complaints related to any Malicious Code or Technical Deficiencies.
There have not been any actual or alleged incidents of data security breaches,
unauthorized access or use of any of the Business Systems, or unauthorized
acquisition, destruction, damage, disclosure, loss, corruption, alteration, or
use of any Business Data.
2.9 Litigation. For the past three years, (a) there have been no Proceedings
relating to or affecting the Business, the Acquired Assets or Assumed
Liabilities filed, commenced, pending or, to the Knowledge of Seller, threatened
by or against Seller, and (b) there have been no Orders against or affecting the
Business, the Acquired Assets, or Assumed Liabilities and, to the Knowledge of
Seller, no such Order is threatened.
05466425.6 19

--------------------------------------------------------------------------------



2.10 Labor Matters.
(a) Schedule 2.10(a) to the Seller Disclosure Letter sets forth a true,
complete, and correct list of (i) the name of all Business Employees and
consultants and independent contractors engaged by Seller primarily or
exclusively in connection with the Business and the country and state in which
the individual normally works, (ii) the employing entity for each such Person,
(iii) the position, date of hire, current annual rate of compensation (or with
respect to such employees, consultants, or independent contractors compensated
on an hourly or per diem basis, the hourly or per diem rate of compensation),
including any bonus, commission, and estimated or target annual incentive
compensation of each such Person, (iv) the exempt or non-exempt classification
of such Person under the Fair Labor Standards Act, (v) whether each such Person
is employed on a full-time or part-time basis, (vi) the leave status of each
such person, including whether such absence is excused or unexcused, the type of
leave (i.e., FMLA, workers’ compensation, bereavement, etc.), the nature of any
re-employment rights, and the anticipated return date, if known, and (vii) the
paid-time-off or vacation balance of each such Person.
(b) Schedule 2.10(b) to the Seller Disclosure Letter sets forth a list of all
payments to any Business Employee or independent contractor or consultant
engaged by Seller in connection with the Business owing or arising at, prior to,
or following the Closing from or as a result of the consummation of the
Transactions, including any payments for stock appreciation or similar rights,
any severance or bonus plan or payment, or any similar payment including the
amount of each such payment.
(c) To the Knowledge of Seller, no current or former Business Employee is in
violation of any term of any employment Contract, non-disclosure agreement,
common law non-disclosure agreement, fiduciary duty, non-competition agreement,
non-solicitation agreement, restrictive covenant agreement, or any similar
obligation (i) to Seller or (ii) to any Third Party relating to such Business
Employee’s employment in the Business or to the knowledge or use of Trade
Secrets or proprietary information of others.
(d) Seller is not a party to or otherwise bound by any CBA or relationship with
any group of employees, labor union, works council, trade association, or other
employee organization that covers or relates to any of the Business Employees,
and no Business Employees are represented by any labor union, works council, or
other labor organization with respect to their employment with Seller.
(e) In the past five years, no labor union, works council, other labor
organization, or group of Business Employees has made a demand for recognition
or certification with respect to the Business, and there are no representation
or certification proceedings presently pending or threatened to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority with respect to the Business Employees. In the past five
years, there have been no labor organizing activities with respect to any
Business Employees.
(f) In the past three years, there has been no actual or, to the Knowledge of
Seller, threatened unfair labor practice charges, material labor grievances,
Proceedings, material
05466425.6 20

--------------------------------------------------------------------------------



labor arbitrations, strikes, lockouts, work stoppages, slowdowns, picketing,
handbilling, or other material labor disputes against or affecting the Business.
(g) With respect to the Business Employees, Seller is and has for the past three
years been in material compliance with all Laws relating to employment or the
workplace, including all Laws respecting wages, hours, employee classification,
collective bargaining, labor relations, safety and health, work authorization,
equal employment opportunity, immigration, U.S. or foreign visa requirements,
the withholding of income Taxes, unemployment compensation, worker’s
compensation, employee leave issues, COVID-19, affirmative action, employee
privacy and right to know, social security contributions, whistleblowing,
disability rights or benefits, plant closures and layoffs (including the WARN
Act), employee trainings and notices, and harassment, discrimination, or
retaliation based on race, color, national origin, religious creed, physical or
mental disability, sex, age, ancestry, medical condition, marital status, sexual
orientation or other ground protected by applicable Law. There are no pending
or, to the Knowledge of Seller, threatened charges of unfair labor practices or
of employment discrimination or of any other wrongful action with respect to any
aspect of employment of any Person employed or formerly employed by Seller in
connection with the Business.
(h) With respect to the Business Employees, Seller has no material liability for
(i) any unpaid wages, salaries, wage premiums, bonuses, commissions, fees, or
other compensation to the Business Employees and all contractors or independent
contractors performing services on behalf of the Business; or (ii) any fines,
Taxes, interest, or other penalties for any failure to pay or delinquency in
paying such compensation.
(i) Schedule 2.10(i) to the Seller Disclosure Letter sets forth the name of each
employee who suffered an “employment loss” (including as a result of a furlough
or reduction in hours) under the WARN Act, including the termination date (and,
if applicable, return date) and work location, within the 90 days immediately
preceding the date of this Agreement.
(j) To the Knowledge of Seller, no Business Employee with annualized
compensation at or above $75,000 intends to terminate such Business Employee’s
employment prior to the one year anniversary of the Closing.
(k) To the Knowledge of Seller, there are no allegations of sexual harassment,
sexual misconduct, or other allegations of discrimination, harassment, or
retaliation relating to officers, directors, employees, contractors, or agents
of the Business that, if known to the public, would bring the business into
material disrepute.
(l) No employee layoff, facility closure or shutdown (whether voluntary or by
Law), reduction-in-force, furlough, temporary layoff, material work schedule
change or reduction in hours, reduction in salary or wages, or other material
workforce changes affecting Business Employees or individual independent
contractors of the Business has occurred within the past three months or is
currently contemplated, planned, or announced, including as a result of COVID-19
or any Law, Order, directive, guideline, or recommendation by any Government
Entity in connection with or in response to COVID-19.
05466425.6 21

--------------------------------------------------------------------------------



2.11 Employee Benefits.
(a) Schedule 2.11(a) to the Seller Disclosure Letter lists each material
Employee Plan established, maintained, or contributed to by Seller or any of its
Affiliates for or with respect to the Business Employees. Seller has provided
Buyer true, complete, and correct copies of each such Employee Plan or summaries
setting forth the terms thereof.
(b) Seller’s 401(k) Plan and related trust are qualified under applicable
sections of the Code and have been so qualified from their effective date.
Seller’s 401(k) Plan has received a favorable determination letter from the
Internal Revenue Service (or in the case of a master, prototype, or volume
submitter plan, a favorable opinion or advisory letter) regarding its
qualification under the Code and, to the Knowledge of Seller, there has been no
event or condition, whether by action or by failure to act, that could adversely
affect the qualified status of Seller’s 401(k) Plan.
(c) Seller and its Affiliates have no Liability with respect to any plan subject
to Title IV of ERISA or Section 412 of the Code that could become a Liability of
Buyer or any of its Affiliates, and neither Seller nor any of its Affiliates
have any Liability with respect to any post-service health or welfare benefits
to current or former service providers of the Business that could become a
Liability of Buyer or any of its Affiliates.
(d) All material contributions and payments have been timely made or accrued
with respect to all Employee Plans in accordance with their terms and applicable
Law, and except as would not result in Liability to Buyer or any of its
Affiliates all Employee Plans of Seller and its Affiliates have been maintained,
funded and administered in material compliance with their terms and Applicable
Law.
2.12 Compliance with Laws; Licenses.
(a) Seller is conducting and has conducted the Business in compliance in all
material respects with all applicable Laws, Orders, and Data Security
Requirements. No written notices have been received by and, to the Knowledge of
Seller, no claims have been filed against, Seller alleging a material violation
of or material non-compliance with any Laws, Orders, or Data Security
Requirements applicable to the Business.
(b) Seller either holds all Licenses or obtains services from appropriately
licensed Third Party service providers as required for Seller to operate the
Business as conducted prior to Closing Date (the “Third Party Licenses”), all
such Licenses (including, to the Knowledge of Seller, any Third Party Licenses),
are in full force and effect and are being and have been complied with in all
material respects, and Schedule 2.12(b)(i) to the Seller Disclosure Letter sets
forth a true, correct, and complete list of all of such material Licenses (the
“Business Licenses”). No written and, to the Knowledge of Seller, oral notices
have been received by Seller alleging or pertaining to the failure to hold any
Business License. Seller is in compliance in all material respects with all
terms and conditions of all Business Licenses. There is no material Proceeding
currently pending or, to the Knowledge of Seller, threatened against Seller
relating to the Business or any Acquired Assets by any Government Entity. No
examination of Seller
05466425.6 22

--------------------------------------------------------------------------------



related to the Business by any Government Entity has resulted in outstanding
findings, requests, or orders from a Government Entity.
2.13 Insurance. Schedule 2.13(a) to the Seller Disclosure Letter set forth a
description (including policy number, insurer, expiration dates, and type of
coverage) of all insurance policies carried by, or maintained on behalf of,
Seller for or covering the Business or any Acquired Assets. Each such insurance
policy is in full force and effect, all premiums payable under all such
insurance policies have been timely paid and are current. Schedule 2.13(b) sets
forth a list of all material claims made with respect to the Business by Seller
since March 22, 2019, against an insurer in respect of coverage under a material
insurance policy. There has been no threatened termination of, or premium
increase with respect to, any such insurance policies.
2.14 Affiliate Transactions. Except as set forth on Schedule 2.14 to the Seller
Disclosure Letter, no Affiliate, officer, director, manager, employee, or former
employee of Seller (a) is, or within the past three years has been, a party to
any Contract with Seller that pertains to the Business or any of the Acquired
Assets or Assumed Liabilities, other than any employment, non-competition,
confidentiality, or other related agreements between Seller and any Person who
is an Affiliate, officer, director, manager, or employee of Seller, (b) owns,
leases, or has any direct or indirect economic or other interest in any Acquired
Asset, or (c) has or has had, directly or indirectly, any interest in (i) any
Person that purchases from or sells, licenses, leases, or furnishes to Seller
any goods, services, inventory, or other assets, property, property rights, or
services primarily relating to the Business or (ii) any other entity in any
business arrangement or relationship with Seller related to the business, or (d)
has outstanding any Seller Indebtedness owed to Seller related to the Business.
2.15 Brokerage. Other than Software Equity Group, no broker, finder, investment
banker, or other Person is entitled to any brokerage commissions, finders’ fees
or similar compensation in connection with the Transactions based on any
arrangement or agreement to which Seller is a party or subject for which Buyer
could become obligated after the Closing.
2.16 Customers. Schedule 2.16 to the Seller Disclosure Letter sets forth a true,
correct, and compete list of the top 10 customers by dollar volume of
consolidated sales of the Business for the fiscal year ended December 31, 2019
(collectively, the “Material Customers”), showing the approximate total
Business-related sales to each such Material Customer during the applicable
period. Since January 1, 2020, no Material Customer has (a) canceled, materially
modified, or otherwise terminated, or, to the Knowledge of Seller, threatened to
cancel, materially modify, or terminate, its relationship with Seller with
regard to the Business, or (b) decreased or limited materially or, to the
Knowledge of Seller, threatened to decrease or limit materially, its business
with Seller or indicated any intent to modify materially its relationship with
Seller with regard to the Business. Seller is not currently involved in any
material claim, dispute, or controversy with any Material Customer and, to the
Knowledge of Seller, no basis for any such claim, dispute, or controversy
exists.
2.17 Vendors. Schedule 2.17 to the Seller Disclosure Letter sets forth a true,
correct, and complete list of the top 10 suppliers and vendors by dollar volume
of consolidated expenditures for the Business for the fiscal year ended December
31, 2019 (collectively, the
05466425.6 23

--------------------------------------------------------------------------------



“Material Vendors”), showing the approximate total Business-related spend by
Seller for each such Material Vendor during the applicable period. Since January
1, 2020, no Material Vendor has (a) refused to perform, stopped performing,
canceled, or otherwise terminated, or, to the Knowledge of Seller, threatened to
cancel or terminate, its relationship with Seller with regard to the Business,
or (b) decreased or limited materially or, to the Knowledge of Seller,
threatened to decrease or limit materially, its business with Seller with regard
to the Business or indicated any intent to modify materially its relationship
with Seller with regard to the Business. Seller is not currently involved in any
material dispute, claim, or controversy with any Material Vendor and, to the
Knowledge of Seller, no basis for any such dispute, claim, or controversy
exists.
2.18 Accounts Receivable. All Accounts Receivable included in the Acquired
Assets as of the date of this Agreement represent sales actually made or
services actually performed or to be performed in the Ordinary Course in
accordance with the terms and provisions contained in any Business Contracts
relating thereto.
2.19 Certain Business Practices.
(a) Neither Seller nor, to the Knowledge of Seller, any of its directors,
officers, or employees, is or has been: (i) a Sanctioned Person, (ii) organized,
resident, or located in a Sanctioned Country, or (iii) operating in, conducting
business with, or otherwise engaging in any dealings with any Sanctioned Person
or in any Sanctioned Country, to the extent such activities violate applicable
Sanctions Laws, or (iv) otherwise in violation of any applicable Sanctions Laws,
the FCPA, AML Laws, or Anti-Corruption Laws.
(b) In each case with respect to the Business or any of the Acquired Assets,
neither Seller nor, to the Knowledge of Seller, any of its directors, officers,
or employees, has offered, paid, promised to pay, or authorized payment of any
money, or offered, given, promised to give, or authorized giving of anything of
value to (i) any Government Officials for purposes of influencing any act or
decision of such Government Officials in their official capacity, inducing such
Government Officials to do or omit to do any act in violation of its lawful
duty, or securing any improper advantage, or inducing such Government Officials
to use their influence with a foreign Government Entity to affect or influence
any act or decision of such Government Entity, in each case, to assist Seller in
obtaining or retaining business for or with, or directing business to any
Person; (ii) any Person, while knowing that all or a portion of such money or
thing of value would or will be offered, given, or promised, directly or
indirectly, to any Government Officials for any prohibited purpose described in
clause (i); or (iii) any Person in violation of applicable Anti-Corruption Laws.
2.20 No Other Representations. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS ARTICLE II AND THE OTHER TRANSACTION DOCUMENTS,
SELLER HAS NOT MADE ANY OTHER REPRESENTATIONS OR WARRANTIES RELATING TO THE
TRANSACTIONS, ACQUIRED ASSETS, OR BUSINESS AND HEREBY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY OTHER REPRESENTATION AND WARRANTY MADE (WHETHER
ORALLY OR IN WRITING) TO ANY BUYER PARTY OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES WITH RESPECT TO THE TRANSACTIONS,
05466425.6 24

--------------------------------------------------------------------------------



ACQUIRED ASSETS, OR BUSINESS, INCLUDING ANY OPINION, INFORMATION, OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO SUCH BUYER PARTY OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES BY ANY DIRECT OR INDIRECT EQUITYHOLDER, DIRECTOR, MANAGER,
OFFICER, EMPLOYEE, ACCOUNTING FIRM, LEGAL COUNSEL, OR OTHER AGENT, CONSULTANT,
OR REPRESENTATIVE OF ANY EQUITYHOLDER OR SELLER OR ANY ESTIMATES, PROJECTIONS,
OR OTHER FORECASTS AND PLANS (INCLUDING THE REASONABLENESS OF THE ASSUMPTIONS
UNDERLYING SUCH ESTIMATES, PROJECTIONS, AND FORECASTS) INCLUDED IN ANY SUCH
INFORMATION OR COMMUNICATIONS.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT


Each Buyer Party, as applicable, makes to Seller the representations and
warranties contained in this Article III as of the date hereof and as of the
Closing as follows:
3.1 Organization; Good Standing; Power. Buyer is a Delaware limited liability
company duly organized, validly existing, and in good standing under the Laws of
the jurisdiction of its organization. Parent is a Delaware limited liability
company duly organized, validly existing, and in good standing under the Laws of
the jurisdiction of its organization. Buyer and Parent each possess all
requisite company power and authority necessary to own, operate, and lease their
respective properties and assets and to carry on their respective businesses as
presently conducted.
3.2 Authorization; Execution and Enforceability; No Breach.
(a) Buyer and Parent each possess all requisite power and authority to enter
into this Agreement and each other Transaction Document and to carry out the
Transactions. Buyer and Parent, as applicable, have taken all actions necessary,
to authorize, execute, deliver, and perform this Agreement and each other
Transaction Document to which it is or will be a party and to consummate the
Transactions, in accordance with the terms of this Agreement and the other
Transaction Documents, as applicable, and no other actions or proceedings on its
part are necessary to authorize the execution, delivery, or performance of this
Agreement or each other Transaction Document or the consummation of the
Transactions. Each Transaction Document to which Buyer or Parent, as applicable,
is or will be a party has been, or when executed and delivered by Buyer or
Parent, as applicable, will be, duly and validly executed and delivered by Buyer
or Parent, as applicable, and (assuming due authorization, execution, and
delivery by the other parties thereto) constitutes, or upon its execution and
delivery will constitute, a valid and legally binding obligation of Buyer or
Parent, as applicable, enforceable against Buyer or Parent, as applicable, in
accordance with its terms and conditions, subject to the Enforceability
Exceptions.
(b) Other than filings and consents of Government Entities contemplated by
Section 4.4, including any filing that may be required under the Antitrust Laws,
no material filing with or notice to, and no permit, authorization,
registration, consent, waiver, or approval
05466425.6 25

--------------------------------------------------------------------------------



of, any Government Entity is required on the part of Buyer or Parent for the
execution, delivery, and performance by Buyer or Parent of this Agreement and
the other Transaction Documents to which it is a party or the consummation of
the Transactions. Neither the execution, delivery, or performance by Buyer or
Parent, as applicable, of this Agreement and the other Transaction Documents to
which it is or will be a party nor the consummation of the Transactions will
(i) conflict with or result in a breach, violation, or infringement of the
terms, conditions, or provisions of, (ii) constitute a default under (whether
with or without the passage of time, the giving of notice or both), or
(iii) require notice, consent, or approval under, or with respect to, (1) the
Governing Documents of Buyer or Parent, as applicable, or (2) any Law or Order
to which Buyer or Parent, as applicable, is subject, excluding any filing that
may be required by the HSR Act.
3.3 Brokerage. There are no claims for brokerage commissions, finders’ fees, or
similar compensation to other Persons in connection with the Transactions based
on any arrangement or agreement to which Buyer or Parent is a party or to which
Buyer or Parent is subject for which Seller could become liable or obligated
after the Closing.
3.4 Litigation. There are no Proceedings pending or, to the Knowledge of Buyer
or Parent, threatened against or affecting Buyer or Parent which have or could
have a material adverse effect on, or materially delay, the ability of Buyer to
consummate the Transactions.
3.5 Financing. Buyer’s obligation to consummate the Transactions is not subject
to any conditions regarding Buyer’s ability to obtain financing. As of the date
hereof, Buyer has provided Seller with a true and complete copy of a commitment
letter (including all annexes, exhibits, schedules, and other attachments
thereto), dated as of the date hereof, by and between Parent and the Debt
Financing Sources party thereto (the “Debt Financing Commitment”), pursuant to
which, upon the terms and subject to the conditions set forth therein, the Debt
Financing Sources party thereto have agreed to lend the amounts set forth
therein for the purposes set forth therein (the “Debt Financing”). As of the
date hereof, there are no side letters, understandings, or other Contracts or
arrangements, whether written or oral, to which Parent or any of its Affiliates
are a party that contain any conditions precedent to the funding of the full
amount of the Debt Financing, other than the Debt Financing Commitment and the
executed closing payment letters referred to in the Debt Financing Commitment
(each, a “Debt Financing Closing Payment Letter” and collectively, the “Debt
Financing Closing Payment Letters”) (a customarily redacted copy of which has
been provided to Seller) and the Credit Agreement (as defined in the Debt
Financing Commitment). As of the date hereof, the Debt Financing Commitment is
in full force and effect, and has not been amended, modified, withdrawn, or
rescinded in any respect, and no amendment, modification, withdrawal, or
rescission is contemplated or the subject of current discussions. Assuming due
authorization, execution, and delivery of the parties thereto (other than
Parent), the Debt Financing Commitment is the legal, valid, and binding
obligation of Parent and, to the Knowledge of Parent, the other parties party
thereto, in each case, subject to the Enforceability Exceptions. As of the date
hereof, there are no conditions precedent or other contractual contingencies
(directly or indirectly) related to the funding of the full amount of the Debt
Financing at Closing other than the conditions to Closing set forth herein and
the conditions expressly set forth in the Debt Financing Commitment. As of
05466425.6 26

--------------------------------------------------------------------------------



the date hereof, neither Parent nor Buyer has knowledge of any event that, with
or without notice, lapse of time or both, would constitute a default or breach
on the part of Parent under any term or condition of the Debt Financing
Commitment that would, or would reasonably be expected to, result in Parent
being unable to obtain the Debt Financing on the terms and subject to the
conditions set forth in the Debt Financing Commitment and the Debt Financing
Closing Payment Letters. As of the date hereof and assuming (i) that the
representations and warranties of Seller set forth in Article II are true and
correct in all material respects as of Closing, (ii) the compliance with the
covenants set forth in Article IV applicable to Seller, and (iii) the
satisfaction of the conditions set forth in Section 5.1 and Section 5.2, neither
Parent nor Buyer has knowledge of any event that would, or would reasonably be
expected to, result in any of the conditions to the Debt Financing Commitment
not being satisfied or the full amount of the Debt Financing not being available
to Parent at the Closing. As of the date hereof, Parent has fully paid or caused
to be paid any and all commitment fees and other fees that are required by the
Debt Financing Commitment or the Debt Financing Closing Payment Letters to be
paid on or prior to the date hereof pursuant to the terms thereof. The aggregate
proceeds contemplated by the Debt Financing Commitment, together with Parent’s
cash on hand, are sufficient for Buyer to (i) pay the Closing Cash Consideration
in accordance with Section 1.2(b) and (ii) pay all fees, costs, and expenses
required to be paid by Parent or Buyer at the Closing (the payments and
repayments described in clauses (i) and (ii), the “Required Payments”).
3.6 Solvency. Assuming (a) that the representations and warranties of Seller set
forth in Article II are true and correct in all material respects as of Closing,
(b) the compliance with the covenants set forth in Article IV applicable to
Seller, and (c) the satisfaction of the conditions set forth in Section 5.1 and
Section 5.2, immediately following Closing, after giving effect to the
Transactions (including the Financing and the payment of all related fees and
expenses), Buyer will (i) be able to pay its debts as they become due; (ii) own
property that has a fair saleable value greater than the amounts required to pay
its debts; and (iii) have adequate capital to carry on its business. No transfer
of property is being made by (or at the direction of) Buyer, Parent, or any of
their respective Affiliates, and no obligation is being incurred by (or at the
direction of) Buyer, Parent, or any of their respective Affiliates, in
connection with the Transactions with the intent to hinder, delay, or defraud
either present or future creditors of Buyer, Parent, or any of their respective
Affiliates.
3.7 No Other Representations; Disclaimer of Reliance. BUYER AND PARENT EACH
ACKNOWLEDGE THAT IT HAS CONDUCTED TO ITS SATISFACTION AN INDEPENDENT
INVESTIGATION AND VERIFICATION OF THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, ASSETS, LIABILITIES, PROPERTIES, AND PROJECTED OPERATIONS OF THE
BUSINESS AND, IN MAKING ITS DETERMINATION TO PROCEED WITH THE TRANSACTIONS,
BUYER AND PARENT EACH HAVE RELIED EXCLUSIVELY ON THE RESULTS OF ITS OWN
INDEPENDENT INVESTIGATION AND ON THE REPRESENTATIONS AND WARRANTIES MADE BY
SELLER IN ARTICLE II (AS MODIFIED BY THE SELLER DISCLOSURE LETTER) AND THE OTHER
TRANSACTION DOCUMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EACH OF BUYER AND PARENT, ON ITS OWN BEHALF AND ON BEHALF OF ITS
AFFILIATES AND REPRESENTATIVES,
05466425.6 27

--------------------------------------------------------------------------------



ACKNOWLEDGES AND AGREES THAT NO PERSON IS MAKING OR WILL BE DEEMED TO HAVE MADE
ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY,BEYOND THOSE EXPRESSLY GIVEN BY SELLER IN ARTICLE II (AS MODIFIED BY THE
SELLER DISCLOSURE LETTER) AND THE OTHER TRANSACTION DOCUMENTS, AND NEITHER
BUYER, PARENT, NOR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES IS
RELYING ON, AND EACH SUCH PERSON EXPRESSLY DISCLAIMS RELIANCE ON, ANY
REPRESENTATIONS OR WARRANTIES OTHER THAN THOSE MADE BY SELLER IN ARTICLE II (AS
MODIFIED BY THE SELLER DISCLOSURE LETTER) AND THE OTHER TRANSACTION DOCUMENTS.
ARTICLE IV
COVENANTS


4.1 Conduct of Business. During the Executory Period, except as expressly
contemplated by this Agreement or any other Transaction Document, as set forth
on Schedule 4.1 to the Seller Disclosure Letter, or as consented to in writing
by Buyer (such consent not to be unreasonably withheld, conditioned, or
delayed), Seller shall conduct the Business in the Ordinary Course, and use
Commercially Reasonable Efforts to maintain, preserve, and protect the Acquired
Assets, retain the Business Employees, and maintain and preserve their
relationships with customers, suppliers, and others having business
relationships with Seller with respect to the Business. Without limiting the
generality of the foregoing, and except as expressly contemplated by this
Agreement or any other Transaction Document, as set forth on Schedule 4.1 to the
Seller Disclosure Letter, or as otherwise consented to in writing by Buyer (such
consent not to be unreasonably withheld, conditioned, or delayed), during the
Executory Period, Seller shall not:
(a) enter into any joint venture or similar arrangement related to the Business;
(b) agree to become subject to any Liability that would be an Assumed Liability,
except in the Ordinary Course;
(c) mortgage, pledge, or subject to any material Lien (other than Permitted
Liens) any of the Acquired Assets;
(d) transfer, assign, lease, sell, license, abandon, or otherwise dispose of any
of any of the Acquired Assets, other than dispositions made in the Ordinary
Course;
(e) adopt a plan of liquidation, dissolution, restructuring, recapitalization,
bankruptcy, suspension of payments, or other reorganization;
(f) except as contemplated in connection with the Closing of the Transactions,
terminate the employment or service of any Business Employee, except for cause
as determined by Seller;
05466425.6 28

--------------------------------------------------------------------------------



(g) negotiate, modify, extend, or enter into any CBA with respect to the
Business Employees or recognize or certify any labor union, labor organization,
works council, or group of employees as the bargaining representative for any
Business Employees;
(h) implement or announce any employee layoffs, plant closings, reductions in
force, furloughs, temporary layoffs, salary or wage reductions, work schedule
changes, or other similar actions that could implicate the WARN Act with respect
to the Business Employees;
(i) hire, engage, furlough, or temporarily layoff any employee or independent
contractor, as they pertain to the Business, with annual compensation in excess
of $75,000;
(j) transfer or reassign the duties or responsibilities of any employee of
Seller or its Affiliates (i) so that such employee becomes a Business Employee
or (ii) who would otherwise be a Business Employee so that such employee is no
longer a Business Employee;
(k) waive or release any non-competition, non-solicitation, non-disclosure,
non-interference, non-disparagement, or similar restrictive covenant obligation
of any current or former employee or independent contractor of the Business;
(l) enter into any Material Contract that if entered into prior to the date
hereof would be a Business Contract or amend, modify, terminate, extend, renew,
or waive any material right under any Business Contract, in each case, other
than in the Ordinary Course, or enter into any customer Contract other than a
customer Contract that is substantially consistent with the standard terms and
conditions for customer Contracts as of the date of this Agreement;
(m) other than in the Ordinary Course, grant any increase in compensation or
benefits to any Business Employee or adopt, enter into, or amend any Employee
Plan;
(n) enter into any agreement, arrangement, or transaction with any Business
Employee (or with any relative, beneficiary, spouse, or Affiliate of such
Persons) other than in the Ordinary Course;
(o) make any material change in any method of accounting practice or policy
(including principles or practices with respect to inventory, cash management,
revenue recognition, payments of accounts payable, and collection of accounts
receivable) or modify standard billing or collection procedures, in each case,
as it affects the Business and other than as required by GAAP or applicable Law;
(p) settle or compromise any material Proceeding or threatened material
Proceeding relating exclusively to the Business or Acquired Assets, other than
any settlement or compromise of such Proceeding that involves solely cash
payments of less than $50,000 in the aggregate;
(q) make capital expenditures or investments (or commitments therefor) other
than in the Ordinary Course and in amounts less than $50,000 in the aggregate;
or
05466425.6 29

--------------------------------------------------------------------------------



(r) agree to take any action not permitted to be taken pursuant to this
Section 4.1;
For avoidance of doubt, other than the right to consent with respect to the
foregoing matters and without limiting the provisions of this Section 4.1,
nothing contained in this Agreement is intended to give Buyer, directly or
indirectly, the right to control or direct Seller’s operation of the Business
prior to the Closing.
4.2 Commercially Reasonable Efforts; Cooperation. Buyer and Seller shall
cooperate with each other and use Commercially Reasonable Efforts to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper, or advisable to consummate and make effective the
Transactions as soon as practicable, including using Commercially Reasonable
Efforts to prepare and file as promptly as reasonably practicable all
documentation to obtain as promptly as reasonably practicable all consents,
approvals, registrations, authorizations, waivers, or Licenses necessary or
advisable to be obtained from any Government Entity to consummate the
Transactions.
4.3 Exclusivity.
(a) During the Executory Period, Seller shall not, directly or indirectly, and
shall direct its Affiliates and Representatives not to, (i) solicit, initiate,
knowingly encourage, or knowingly facilitate any inquiries, the initiation, or
the making of any proposals or offers from any Person (other than Buyer, Parent,
and their respective Representatives) concerning, or which could reasonably be
expected to lead to an Acquisition Proposal, (ii) approve or recommend, or
propose to approve or recommend, whether publicly or to any director or equity
holder, or enter into any letter of intent, agreement principal, merger
agreement, acquisition agreement, or similar Contract related to, any
Acquisition Proposal, or (iii) participate in any discussions with any Third
Party regarding, or furnish to any Third Party any information in connection
with, any Acquisition Proposal. Seller shall, within five Business Days after
the date of this Agreement, restrict access to the virtual data room established
in connection with the Transactions by any Person other than Buyer, Parent,
Seller, and their respective Affiliates and Representatives. Seller shall notify
Buyer of the receipt of any Acquisition Proposal, along with the identity of the
applicable Person and the details of the material terms, within four Business
Days after receipt by Seller; provided that Seller will not be required to
provide any such notice if Seller informs the applicable Person of its
exclusivity obligations under this Section 4.3 and ceases all further
communications with such Person regarding such Acquisition Proposal.
(b) During the Executory Period, Seller shall, and shall cause its Affiliates
and Representatives to, (i) immediately cease and terminate any existing
discussion or negotiation with any Person (other than Buyer, Parent, and their
respective Representatives) with respect to any Acquisition Proposal, (ii) use
Commercially Reasonable Efforts to enforce their respective rights under, and
not release any Person from, the confidentiality, nondisclosure, and other
similar Contracts with such Persons (other than Buyer, Parent, and their
respective Representatives), and (iii) use Commercially Reasonable Efforts to
recover, or remove access to, all information concerning Seller in the
possession of such Persons and their respective
05466425.6 30

--------------------------------------------------------------------------------



Representatives (other than information provided to such Persons in the Ordinary
Course for purposes unrelated to an Acquisition Proposal).
4.4 Governmental Approvals. During the Executory Period:
(a) The Parties shall use Commercially Reasonable Efforts to determine the
filings and notifications required to be made with, or consents that are
required to be obtained from, any Third Party under the terms of any Material
Contract included in the Acquired Assets or Government Entity under any
applicable Law in connection with the execution and delivery of this Agreement
and the consummation of the Transactions, in addition to those addressed in
Section 4.4(b). Subject to the remainder of this Section 4.4, Buyer, on the one
hand, and Seller, on the other hand, shall, and shall cause their respective
Representatives to, promptly file or make or cause to be filed or made, and use
Commercially Reasonable Efforts to obtain or cause to be obtained as promptly as
practicable, all necessary filings with and consents of such Third Parties or
Government Entities.
(b) In furtherance and not in limitation of Section 4.4(a), the Parties shall
use best efforts to take or cause to be taken all other actions necessary,
proper, or advisable to cause the expiration or termination of the applicable
waiting periods, or receipt of required authorizations, as applicable, under any
applicable Antitrust Law as soon as reasonably practicable after the date of
this Agreement. If required by the Antitrust Laws in the reasonable judgment of
Buyer and if the appropriate filings pursuant to the Antitrust Laws have not
been filed prior to the date hereof, each Party agrees to file with the FTC and
the Antitrust Division of the DOJ a Notification and Report Form Relating to
this Agreement within 10 Business Days from the date of this Agreement, which
filings shall request early termination of the HSR waiting period. The Parties
shall use best efforts to (i) cooperate in connection with any filing,
submission, or response to any written or oral requests from Government Entities
for additional information or documentary evidence, including providing each
other with advance copies and a reasonable opportunity to comment on all
material proposed notices, submissions, filings, applications, undertakings, and
information and correspondence proposed to be supplied to or filed with any
Government Entities, except the Parties’ HSR filings, (ii) cooperate and provide
one another reasonable advance notice of, and the opportunity to consult
regarding, all substantive meetings with Government Entities, whether in person
or by electronic or telephonic means, and regarding all written communications
with Government Entities, in each case, in connection with the Transactions, and
(iii) promptly provide each other with copies of all written communications to
or from any Government Entity (except for HSR filings); provided that the
materials required to be provided pursuant to this Section 4.4(b) may be
redacted (A) to remove references concerning the valuation of the Acquired
Assets, (B) as necessary to comply with contractual obligations, (C) as
necessary to comply with applicable Law, and (D) as necessary to address
reasonable privilege or confidentiality concerns; provided further that a Party
may reasonably designate any competitively sensitive material provided to
another Party under this Section 4.4(b) as “Outside Counsel Only”. No Party
shall, and each party shall not permit any of its Representatives to,
participate in any substantive meeting with any Government Entity in respect of
any filings, investigation, or other inquiry unless it consults with the other
Party in advance and, to the extent permitted by such Government Entity, gives
the other Party the
05466425.6 31

--------------------------------------------------------------------------------



opportunity to attend and participate thereat. Except in the event of a
Burdensome Condition, the Parties shall not willfully take any action that
delays, impairs, or impedes the receipt of any required consents,
authorizations, Orders, or approvals.
(c) As used in Section 4.4(b), “best efforts” means the best efforts of the each
Party, but will not require any Party or any of their respective Affiliates to
(1) sell or hold separate and agree to sell, divest, discontinue, or limit,
before or after the Closing, any of their respective assets or businesses; (2)
make any material conditions relating to, or material changes or restrictions
in, the operation of any such assets or businesses (or any part thereof); (3)
take any action that would, or would be reasonably likely to, materially impair
the benefits reasonably expected to be derived by Buyer, Seller, or any of their
respective Affiliates from the Transactions; or (4) take any action that would,
or would be reasonably likely to, impose any material cost or Liability on
Buyer, Seller, or any of their respective Affiliates (subclauses (1) through (4)
being referred to as a “Burdensome Condition”). In connection with resolving any
issues raised by or concerns of Government Entities in connection with the
actions addressed in this Section 4.4, neither Party will obligate itself or any
of its Affiliates, without each other Party’s prior written consent (which may
be withheld in such Party’s sole discretion), to undertake any actions that
would constitute or give rise to, or reasonably could be expected to constitute
or give rise to, a Burdensome Condition.
(d) Each Party will promptly notify the others in writing of any pending or, to
the Knowledge of such Party, threatened in writing action, Proceeding, or
investigation by any Government Entity or any other Person (i) challenging or
seeking damages in connection with the Transactions or (ii) seeking to restrain
or prohibit the consummation of the Transactions.
4.5 Access. During the Executory Period, Seller shall afford Buyer and its
Representatives reasonable access during normal business hours, upon reasonable
notice, and in a manner that does not unreasonably interfere with the normal
business operations of Seller to (a) the assets, books and records, employees,
and properties of the Business and (b) such additional information relating to
the Business, Acquired Assets, or Assumed Liabilities as Buyer may from time to
time reasonably request.
4.6 Assignment and Novation of Business Contracts.
(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
does not constitute an agreement to transfer (by novation, assignment, or
delegation) any Business Contract, or any claim, right, benefit, or obligation
thereunder, if an attempted transfer thereof is not permitted or is not
permitted without the consent of a Government Entity or Third Party, as
applicable (each an “Unassignable Contract”). This Agreement shall not be deemed
to constitute an assignment of any such Unassignable Contract if such consent is
not given or if such assignment otherwise would constitute a breach of, or cause
a loss of contractual benefits under, any such Unassignable Contract, and,
except as contemplated by this Section 4.6, Buyer shall assume no obligations or
liabilities under any such Unassignable Contract. Seller shall advise Buyer in
writing at least two Business Days prior to the Closing Date with respect to any
Business Contract not otherwise disclosed on Schedule 2.2(b) to the Seller
Disclosure Letter
05466425.6 32

--------------------------------------------------------------------------------



that, to the Knowledge of Seller, will or may not be subject to assignment to
Buyer hereunder at the Closing.
(b) Notwithstanding anything to the contrary contained in this Agreement, the
following provisions will apply with respect to each Unassignable Contract:
(i) Seller shall cooperate with Buyer following the Closing Date in a reasonable
arrangement designed to novate all rights and obligations of Seller to Buyer so
that Buyer is substituted for Seller under each Unassignable Contract and Seller
is relieved of all further Liabilities and rights thereunder.
(ii) If, with respect to any such Unassignable Contract, such novation is not
obtained, or if an attempted novation, assignment, or delegation thereof would
be ineffective or would adversely affect the claims, benefits, rights, or
obligations of Buyer or Seller thereunder, to the extent permitted by applicable
Law and the terms of such Unassignable Contract, effective as of the Closing,
(1) this Agreement will constitute a full and equitable assignment and
delegation to Buyer of all of Seller’s benefits, Liabilities, obligations
thereunder and right, title and interest thereto, and Buyer will be deemed
Seller’s agent for the purpose of completing, fulfilling, and discharging all of
Seller’s Liabilities and obligations thereunder; (2) Seller shall take all
necessary steps and actions to provide Buyer with the benefits of each
Unassignable Contract and to relieve Seller of the performance of all
Liabilities and obligations thereunder; and (3) if requested by Buyer, Seller
shall act as an agent on behalf of Buyer or as Buyer shall otherwise reasonably
require.
(c) Upon Buyer’s request, the Parties agree to use Commercially Reasonable
Efforts to cause each Unassignable Contract to be assigned to Buyer in
accordance with the terms thereof promptly following the Closing; provided that
Seller shall not be required to incur any additional out-of-pocket costs or
expenses in connection therewith.
4.7 Tax Matters.
(a) As between the Parties, (i) Seller shall be responsible for and pay all real
property Taxes, personal property Taxes, and similar ad valorem obligations, if
any, including special assessments with respect to such Taxes, levied or imposed
upon, or in connection with, the Acquired Assets or the conduct or operation of
the Business with respect to any Pre-Closing Tax Period; (ii) Buyer shall be
responsible for and pay all real property Taxes, personal property Taxes, and
similar ad valorem obligations, if any, including special assessments with
respect to such Taxes, levied or imposed upon, or in connection with, the
Acquired Assets or the conduct or the operation of the Business with respect to
any taxable period or portion thereof beginning after the Closing Date; and
(iii) each Party will be responsible for its own income Taxes. All such real
property Taxes, personal property Taxes, and similar ad valorem obligations
levied with respect to the Acquired Assets or the Business for a taxable period
that includes (but does not end on) the Closing Date will be apportioned between
Seller and Buyer based on the number of days included in such period through and
including the Closing Date and the number of days included in such period after
the Closing Date.
05466425.6 33

--------------------------------------------------------------------------------



(b) Seller and Buyer will provide each other with such assistance and
non-privileged information relating to the Business and the Acquired Assets as
may reasonably be requested in connection with the preparation of any Tax Return
relating to the Business or the Acquired Assets or the performance of any
Proceeding by any Taxing Authority relating to any such Tax Return, whether
conducted in a judicial or administrative forum, and, to the extent in such
Party’s possession as of the date of this Agreement, each will retain and
provide to the other Party all non-privileged records and other information that
may be relevant to any such Tax Return or Proceeding relating to Taxes.
(c) Seller and Buyer will each be responsible for paying 50% of all transfer,
documentary, sales and use, registration, value-added, stamp, or other similar
Taxes, if any, arising out of or in connection with the Transactions
(collectively, “Transfer Taxes”), and Seller shall prepare and file all Tax
Returns and other documentation with respect to such Transfer Taxes on a timely
basis as may be required to comply with the provisions of applicable Tax Laws;
provided that Buyer shall provide to Seller any certificates or other documents
that Seller may reasonably request to minimize Seller’s actual or potential
liability for such Transfer Taxes.
(d) Within 60 days after the Closing, Seller shall deliver to Buyer a proposed
allocation for income Tax purposes of the Purchase Price and the Assumed
Liabilities (together with any other items properly treated as purchase price
for U.S. federal income Tax purposes) between the Acquired Assets (the “Initial
Allocation”) for Buyer’s review and comment. Such allocation must comply with
the requirements of Section 1060 of the Code and the Treasury Regulations
thereunder. If, prior to the end of the Review Period, Buyer has not delivered
to Seller a Notice of Disagreement with respect to the Initial Allocation, the
Initial Allocation will be final and binding on the Parties and will be deemed
the Final Allocation. If, prior to the end of the Review Period, Buyer has
delivered to Seller a Notice of Disagreement with respect to the Initial
Allocation, then (i) during the Resolution Period, Buyer and Seller shall seek
in good faith to resolve any Disputed Items; and (ii) all items included in the
Initial Allocation that Buyer does not include in such Notice of Disagreement
will be final and binding on the Parties. During such Resolution Period, each
Party shall provide the other Party and its Representatives with reasonable
access, during normal business hours and upon reasonable notice, to the books,
records, and other materials that such other Party reasonably requests relating
to such Notice of Disagreement and such Disputed Items. If, at the end of the
Resolution Period, Buyer and Seller have not resolved each Disputed Item with
respect to the Initial Allocation, then any remaining Disputed Items will be
submitted to the Independent Accounting Firm for resolution in a manner
consistent, mutatis mutandis, with the review and Disputed Items procedures set
forth in Section 1.3(d). Each Party shall report the Transactions for income Tax
purposes in a manner consistent with the Final Allocation and shall not take any
position inconsistent therewith on any Tax Return or before any Government
Entity unless otherwise required by “a determination” within the meaning of
Section 1313 of the Code (or any similar provision of state, local, or non-U.S.
Law).
05466425.6 34

--------------------------------------------------------------------------------



4.8 Employee Matters.
(a) Prior to the Closing Date and effective as of and contingent upon the
Closing, Buyer or one of its Affiliates shall make offers of employment to (and
Seller and its Affiliates shall terminate the employment of) all of the
employees of the Business set forth on Schedule 4.8(a) to the Seller Disclosure
Letter (the “Business Employees”) who are actively at work as of the Closing
Date; provided that Seller shall have the right to review and provide comments
on any such communications to the Business Employees.
(b) Effective immediately following the Closing, Buyer or an Affiliate of Buyer
shall employ each Business Employee who (i) prior to the Closing Date has
accepted in writing an offer of employment and has executed and delivered to
Buyer or an Affiliate of Buyer such other agreements or documents that Buyer
reasonably requires, (ii) continues to be an employee of a Seller or any of its
Affiliates as of immediately prior to the Closing, and (iii) agrees to become an
employee of Buyer or an Affiliate of Buyer effective as of the Closing. Business
Employees who accept such offers of employment from Buyer are referred to herein
as “Continuing Employees.” In the event any Business Employee who is not
actively at work as of the Closing Date becomes available for and able to return
to active work within 90 days following the Closing Date, Buyer or its Affiliate
shall offer employment to (and Seller and its Affiliates shall terminate) such
Business Employee effective upon the date such Business Employee is available
for and able to return to active work. Such offer by Buyer or its Affiliate will
be on the terms set forth in this Section 4.8. Nothing contained in this
Section 4.8 will in any way limit Buyer’s or any of its Affiliates’ ability to
terminate the employment of any Continuing Employee for any or no reason and
neither Buyer nor any of its Affiliates is in any way obligated to continue the
employment of any such Continuing Employee for any specific period.
(c) Without limiting the generality of Section 1.1(d), Buyer and its Affiliates
will have no obligations or other Liabilities under this Agreement with respect
to any Person who elects not to become a Continuing Employee in accordance with
Section 4.8(b) or Section 4.8(c) (any such employee, a “Non-Continuing
Employee”). Seller will be exclusively responsible for all Liabilities arising
from Seller’s employment of any such Non-Continuing Employee or Seller’s
termination of such employment (including any severance and other similar
costs), and all such Liabilities will constitute Excluded Liabilities under this
Agreement.
(d) For a period of 12 months following the Closing Date (or until the
termination of employment of the relevant Continuing Employee if sooner), Buyer
or an Affiliate of Buyer shall provide or cause to be provided to all Continuing
Employees (i) a rate of base salary or hourly rate, wages, non-equity based
bonus opportunity, and other cash compensation no less favorable in total than
the rate of base salary, wages, non-equity bonus opportunity, and other cash
compensation paid by Seller and their Affiliates to such Continuing Employee
immediately prior to the Closing Date, and (ii) other employee benefits that are
substantially comparable in the aggregate to the benefits provided Buyer’s or
its Subsidiaries’ similarly situated employees as of immediately prior to the
Closing Date; provided that nothing in this Section 4.8(d) will prohibit Buyer
or any of its Affiliates from implementing across-the-board reductions in
salary, wages, bonuses, cash compensation, and employee benefits to its
employees
05466425.6 35

--------------------------------------------------------------------------------



so long as such reductions do not disproportionately affect the Continuing
Employees relative to other similarly situated employees of Buyer or any of its
Subsidiaries.
(e) With respect to any employee benefit plan maintained by Buyer or any of its
Subsidiaries in which any Continuing Employees will participate effective as of
the Closing or thereafter, Buyer shall, and shall cause its Subsidiaries to,
recognize all service of the Continuing Employees with Seller prior to the
Closing as if such service were with Buyer or such Subsidiary for purposes of
vesting, eligibility, and level of benefits (but not for purposes of benefit
accrual under any Tax-qualified defined benefit plan or for any purpose under
any equity-based, nonqualified deferred compensation or retiree welfare plan or
arrangement) in each such plan; provided that such service will only be
recognized to the same extent and for the same purpose as recognized by Seller
under a comparable Employee Plan of Seller prior to the Closing and will not be
recognized to the extent that it would result in a duplication of benefits or
compensation. Following the Closing Date, for the plan year in which the Closing
occurs Buyer shall use Commercially Reasonable Efforts to (i) ensure, or cause
to ensure subject to contract and plan provisions, that no limitations or
exclusions as for pre-existing conditions, evidence of insurability or good
health, waiting periods, or actively-at-work exclusions or other limitations or
restrictions on coverage are applicable to any Continuing Employees or their
dependents or beneficiaries under any health benefit plans in which such
Continuing Employees or their dependents or beneficiaries may be eligible to
participate to the same extent not applicable under a comparable Seller Employee
Plan and (ii) provide or cause to be provided that eligible in-network medical
expenses incurred by Continuing Employees (and their dependents or
beneficiaries) up to (and including) the Closing Date will be taken into account
for purposes of satisfying the applicable deductible for such health plan.
(f) Buyer shall cause its or its Subsidiary’s 401(k) plan or Tax-qualified
defined contribution plan to permit the Continuing Employees to make rollover
contributions to such plan of amounts distributable to such Continuing Employees
from Seller’s 401(k) Plan that are eligible rollover distributions as defined in
Section 402(c) of the Code (in cash, but including any promissory notes
reflecting participant loans to Continuing Employees from the Seller’s 401(k)
Plan).
(g) Effective as of the Closing, Seller shall cause all Continuing Employees who
participate in the Seller 401(k) Plan to be fully vested in their account
balances thereunder, and Seller shall make all employer contributions that would
have been made on behalf of such Continuing Employees had the Transactions not
occurred, regardless of any service or end of year employment requirements but
prorated for the portion of the plan year that ends on the Closing Date. Seller
will be solely responsible for complying with the requirements of Section 4980B
of the Code with respect to any “M&A qualified beneficiary” as that term is
defined in Treasury Regulation Section 54.4980B-9.
(h) Buyer shall have no obligation to assume the accrued but unused paid time
off of any Business Employee who is employed outside the State of
California. With respect to Business Employees employed in the State of
California, Seller shall require each Business Employee to elect whether such
employee desires to have his or her accrued but unused paid
05466425.6 36

--------------------------------------------------------------------------------



time off paid out upon Closing by Seller or transferred to Buyer or its
Affiliates (the “PTO Elections”). Not later than the 10 days prior to the
Closing Date (the “Election Deadline”), Seller will provide Buyer with a list of
all responses to the PTO Elections. For those Business Employees employed in the
State of California who (a) become Continuing Employees and (b) elect in writing
for accrued but unused paid time off to be transferred to Buyer or its
Affiliates, Buyer will assume such amounts. Within the time frame required by
applicable Law, Seller shall pay all accrued but unused paid time off to each
Business Employee employed in the State of California who either (i) does not
become a Continuing Employee, (ii) elects in writing by the Election Deadline
for such employee’s accrued but unused paid time off to be paid out by Seller on
the Closing Date, or (iii) fails to respond in writing to the PTO Election by
the Election Deadline.
(i) For the 90 days following the Closing, Buyer shall not, and shall cause its
Affiliates not to, take any action with regard to the Continuing Employees that
may, alone or in combination with any conduct of Seller occurring prior to the
Closing, cause Seller to incur any Liability under the WARN Act or any
equivalent state or local Laws.
(j) During the Interim Period, Seller shall use Commercially Reasonable Efforts
to make natural Persons engaged by Seller as independent contractors available
to Buyer for the purpose of allowing Buyer to interview each such contractor for
the purposes of determining the nature and extent of each such Person’s
continuation with Buyer, if any. During the Interim Period, Seller shall provide
to Buyer contact information for third-party service providers providing
contingent personnel to the Business and reasonably cooperate in identifying
such contingent work force to the extent reasonably requested by Buyer.
(k) The provisions of this Section 4.8 are solely for the benefit of the Parties
and shall not be construed to confer any benefits or rights or remedies
(including any third party beneficiary rights) on any other Person. No provision
of this Agreement will be construed to (i) establish, amend, modify, or
terminate or limit the ability of Buyer or any of its Affiliates to amend,
modify, or terminate any benefit or compensation plan, program, contract,
policy, agreement, or arrangement, or (ii) confer on any Person any right to
employment or service or any particular term or condition of employment or
service with Buyer or any of its Affiliates, or limit the ability of Buyer or
any of its Affiliates to terminate the employment or service of any Person at
any time and for any or no reason.
4.9 Confidentiality. For two years following the Closing Date, Seller shall, and
shall use Commercially Reasonable Efforts to cause its Affiliates to, hold in
confidence and not disclose to any Person other than Seller’s legal, Tax,
accounting, banking, or other professional advisers, any Confidential
Information. If Seller or any of its Affiliates or Representatives are compelled
to disclose any Confidential Information by judicial or administrative
Proceeding (but specifically excluding any disclosure required by applicable
Law), Seller shall notify Buyer and shall disclose only that portion of such
Confidential Information that Seller is advised by its counsel (including
in-house counsel) is legally required to be disclosed. Seller shall cooperate
with Buyer, at Buyer’s sole expense, to obtain an appropriate protective Order
or other reasonable assurance that confidential treatment will be accorded such
Confidential Information.
05466425.6 37

--------------------------------------------------------------------------------



The provisions of this Section 4.9 will not apply to any information or data
used exclusively in the operation of the Excluded Assets or relating to the
Excluded Liabilities.
4.10 Public Announcements. Each Party will not, and will cause its Affiliates
and its Representatives not to, issue or cause the publication of any press
release or other public announcement with respect to the economic or other
material terms of the Transactions without the prior written consent of the
other Party (such consent not to be unreasonably withheld, delayed, or
conditioned); provided that a Party may, without the prior written consent of
the other Party, issue or cause publication of any such press release or public
announcement or filing with the SEC to the extent that such Party reasonably
determines, after consultation with legal counsel, such action is required by
applicable Law, including the rules and regulations of the SEC, or pursuant to
any listing agreement with or rules of any national securities exchange or
interdealer quotation service, in which event such Party will use Commercially
Reasonable Efforts to allow the other Parties reasonable time to comment on such
press release, public announcement or SEC filing in advance of its issuance,
publication, or filing. Notwithstanding the foregoing, the Parties shall work
together in good faith to issue, individually or collectively, in connection
with the execution of this Agreement a press release or releases announcing the
Transactions and the anticipated go-forward relationship of the Parties
thereafter as contemplated by this Agreement and the other Transaction Documents
(including the announcement of the same to investors in, and discussion
regarding the same with analysts of, any publicly-traded Affiliate of Seller).
4.11 Debt Financing.
(a) Subject to the terms and conditions of this Agreement, each of Parent and
Buyer will use Commercially Reasonable Efforts to (i) negotiate definitive
agreements with respect to the Debt Financing on the terms and conditions
contemplated by the Debt Financing Commitment or on such other terms and
conditions that would not reasonably be expected to delay the Closing in any
material respect or reduce the aggregate amount of the Debt Financing to an
amount that, when taken together with Parent’s cash on hand, would not be
sufficient to make the Required Payments at Closing; (ii) satisfy on a timely
basis all conditions set forth in the Debt Financing Commitment applicable to
Parent or Buyer that are within its control; and (iii) enforce its rights under
the Debt Financing Commitment in the event of any breach or threatened breach
thereof.
(b) If any portion of the Debt Financing becomes unavailable on the terms and
conditions contemplated in the Debt Financing Commitment, each of Parent and
Buyer will, as promptly as practicable following the occurrence of such event,
use Commercially Reasonable Efforts to arrange alternative financing from
alternative sources on terms and conditions that would not reasonably be
expected to delay the Closing in any material respect or reduce the aggregate
amount of the Debt Financing to an amount that, when taken together with
Parent’s cash on hand, would not be sufficient to make the Required Payments at
Closing; provided that, for the avoidance of doubt, completing the Debt
Financing is not a condition to Closing. To the extent Parent and Buyer obtain
alternative financing pursuant to this Section 4.11(b), references
05466425.6 38

--------------------------------------------------------------------------------



to the Debt Financing, the Debt Financing Commitment, and the Debt Financing
Sources (and other like terms in this Agreement) will be deemed to refer to such
alternative financing.
(c) To the extent reasonably requested from time to time by Seller, Parent and
Buyer shall keep Seller reasonably informed of the status of Parent’s efforts to
obtain the Debt Financing and to satisfy the conditions thereof, including
advising and updating Seller, in a reasonable level of detail, with respect to
status, proposed closing date, and material terms of the definitive
documentation related to the Debt Financing. Without limiting the foregoing,
Parent and Buyer will give Seller prompt notice of (i) any breach by any party
to the Debt Financing Commitment that Buyer or Parent becomes aware of that
would, or would reasonably be expected to, result in Parent being unable to
obtain the Debt Financing on the terms and subject to the conditions set forth
in the Debt Financing Commitment or that would reasonably be expected to delay
the Closing in any material respect or (ii) any repudiation, cancellation, or
termination of the Debt Financing Commitment by any party to the Debt Financing
Commitment.
4.12 Debt Financing Cooperation.
(a) Prior to Closing and subject in all respects to Section 4.12(b), Seller
will, and will use Commercially Reasonable Efforts to cause its Representatives
to, provide to Parent and Buyer, in each case at the sole cost and expense of
Parent and Buyer, upon reasonable notice and on a timely basis, such cooperation
as may be reasonably requested by Parent, Buyer, or the Debt Financing Sources
to assist Buyer and Parent in causing the conditions described in the Debt
Financing Commitment that relate to any information about Seller, the Business,
or the Acquired Assets with respect to pre-Closing periods to be satisfied and
all other commercially reasonable cooperation as is reasonably necessary or
requested by Parent, Buyer, or the Debt Financing Sources in connection with
obtaining, arranging, and consummating the Debt Financing in accordance with its
terms, including cooperation that consists of:
(i) providing Parent and Buyer as promptly as reasonably practicable with such
readily available financial and other information regarding the Business and
Acquired Assets as may be necessary in connection with any Debt Financing or as
otherwise reasonably requested by Parent or Buyer in connection therewith,
including furnishing Parent, Buyer, and the sources of the Debt Financing with
the financial information set forth in Exhibit C of the Debt Financing
Commitment;
(ii) furnishing Parent and Buyer promptly with all documentation and other
information as reasonably requested by Parent or Buyer within five Business Days
following written request therefor from Parent or Buyer in connection with such
Debt Financing under applicable “know your customer” and anti-money laundering
rules and regulations;
(iii) making appropriate officers and members of senior management of Seller
available to (1) participate in a reasonable number of meetings, presentations,
due diligence sessions, and sessions with prospective lenders in connection with
the Debt Financing; and (2) assist with the preparation of materials for bank
information memoranda and similar documents required in connection with the
arranging, obtaining, and consummation of the Debt
05466425.6 39

--------------------------------------------------------------------------------



Financing, which includes the consent to the reasonable use of Seller’s logos in
connection with the Debt Financing (and will, upon request of Buyer, provide
Buyer with electronic versions of such logos for such use); and
(iv) assisting Parent and Buyer in connection with the preparation and
registration of any pledge and security documents, supplemental indentures,
currency or interest hedging arrangements, and other definitive financing
agreements or documents (including any related schedules, annexes, and exhibits
thereto) as may be reasonably requested by Parent, Buyer, or the Debt Financing
Sources, and otherwise reasonably facilitating the pledging of collateral and
the granting of security interests in the Acquired Assets with respect to the
Debt Financing, it being understood that such documents will not be recorded or
take effect until the Closing.
(b) Notwithstanding the foregoing or anything else to the contrary in this
Agreement, (i) neither Seller nor any of its Affiliates or Representatives will
be required to execute or enter into any certificate, instrument, Contract, or
other document in connection with the Financing, including any solvency
certificate in each case, that is not contingent upon Closing; (ii) nothing
herein will require cooperation or other actions or efforts on the part of
Seller or any of its Affiliates or Representatives in connection with the
Financing to the extent it would interfere unreasonably with the business or
operations of Seller or its Affiliates; (iii) neither Seller nor any of its
Affiliates or Representatives will be required to pay any commitment or other
similar fee, to incur any other Liability, or to enter into any Contract or
other instrument or document (including grants of security interests or pledging
of collateral) in connection with the Debt Financing that is not contingent upon
Closing; and (iv) nothing herein will require Seller or any of its Affiliates or
Representatives to adopt resolutions approving or otherwise approve or execute
the Contracts, documents, or instruments pursuant to which the Debt Financing is
made.
(c) Prior to the Closing, Buyer and Parent shall, and shall cause their
respective Affiliates to (and use Commercially Reasonable Efforts to cause their
respective Representatives to), hold in confidence and not disclose to any
Person other than their respective legal, Tax, accounting, banking, or other
professional advisers and the Debt Financing Sources or any Debt Financing
Sources Related Parties, any information furnished to or obtained by Parent,
Buyer, or the sources of the Financing pursuant to this Section 4.12 (excluding
any such information that otherwise is or becomes generally available to the
public other than as a result of disclosure by Parent, Buyer, or any of their
respective Affiliates or Representatives in violation of this Section 4.12). If
either Buyer, Parent, or any of their respective Affiliates or Representatives
are compelled to disclose any such information by judicial or administrative
Proceeding (but specifically excluding any disclosure required by applicable
Law), Buyer and Parent shall notify Buyer and shall disclose only that portion
of such information that Buyer or Parent is advised by its counsel (including
in-house counsel) is legally required to be disclosed. Buyer and Parent shall
cooperate with Seller, at Seller’s sole expense, to obtain an appropriate
protective Order or other reasonable assurance that confidential treatment will
be accorded such information.
05466425.6 40

--------------------------------------------------------------------------------



(d) Promptly upon termination of this Agreement pursuant to Section 6.1 (other
than pursuant to Section 6.1(c)) and notwithstanding Section 8.1, Buyer and
Parent will reimburse Seller for any and all reasonable and documented
out-of-pocket costs (including reasonable attorneys’ fees) incurred by any of
them in connection with their obligations pursuant to this Section 4.12;
provided that Seller, and not Parent and Buyer, will be responsible for (i) fees
payable to existing legal, financial, or other advisors of Seller and its
Representatives with respect to services provided on or prior to the Closing,
(ii) any ordinary course amounts payable to existing employees of or consultants
or advisors to Seller with respect to services provided on or prior to the
Closing, and (iii) any amounts that would have been incurred in connection with
the Transactions regardless of the Debt Financing (including the preparation,
execution, and delivery of financial information and the Lien Release Letters),
except, in each case with respect to clauses (ii) or (iii), to the extent such
amounts are included as Current Liabilities for purposes of the purchase price
adjustments in Section 1.3.
4.13 Rights to Seller Names and Marks. Except as otherwise expressly provided in
any Transaction Document or any other Contract between Seller and Buyer or any
of its Affiliates, Buyer and its Affiliates shall cease and discontinue all use
in commerce of any of the Seller Names and Marks on or in connection with any of
the Acquired Assets within 60 days after the Closing, including by removing any
Seller Names and Marks displayed on any pre-printed stationery, business cards,
purchase orders, invoices, and other similar correspondence, and all printed and
online materials used or held for use following the Closing; provided that
nothing in the foregoing sentence will require Buyer to remove any of the
foregoing from any Business Record.
4.14 Schedule Supplements. From the date hereof until forty eight hours prior to
Closing, Seller may supplement or amend the Seller Disclosure Letter with
respect to any new Business Contracts that are entered into by and between the
Company and party during such time (each a “Schedule Supplement”), provided
that, such new Business Contracts shall be entered into in accordance with
Section 4.1. The disclosures in any Schedule Supplement will not be deemed to
have cured any inaccuracy or breach in any representation or warranty contained
in Article II, including for purposes of indemnification or termination rights
contained in this Agreement; provided that, notwithstanding Buyer’s or Parent’s
right to terminate this Agreement in accordance with Article VI, if Buyer and
Parent elect to close the Transactions, the accuracy of the representations and
warranties will be assessed as of the date of this Agreement and as of the
Closing with reference to any Schedule Supplement as though such Schedule
Supplement had been included in the Seller Disclosure Letter originally
delivered on the date hereof.
4.15 R&W Insurance. As of the date of this Agreement, Buyer has bound a
buyer-side representation and warranty policy in the face amount of $18,000,000,
a true and correct copy of such policy is attached hereto as Exhibit I (the “R&W
Insurance Policy”). Buyer shall not cancel, redeem, take any action that would
adversely affect the terms and conditions of, or otherwise amend the R&W
Insurance Policy in any manner adverse to Seller, in each case, without the
consent of Seller (such consent not to be unreasonably withheld, conditioned or
delayed).
05466425.6 41

--------------------------------------------------------------------------------



4.16 Post-Closing Access to Records; Reporting Obligations. For a period of five
years after the Closing Date, Buyer shall retain the Business Records in
accordance with Parent’s documentation retention policy and, upon reasonable
notice, afford Seller reasonable access (including the right to make photocopies
or electronic copies at Seller’s expense) during normal business hours to such
Business Records to enable Seller or its Affiliate Priority Technology Holdings,
Inc. to prepare financial statements, respond to any proceeding or inquiry by a
Government Entity, or otherwise comply with applicable Law. The Parties shall
reasonably cooperate, to the extent requested by the other Party and at such
other Party’s expense, in connection with the preparation of audited financial
statements and related financial and other disclosures that may be required to
be included in any registration statement or report filed by the other Party
under federal securities Laws pertaining to the Acquired Assets or any portion
thereof, including (a) retaining and promptly providing such records and
information to the extent the records and information are reasonably relevant to
any such audited financial statements and related financial and other
disclosures and (b) making employees available on a mutually convenient basis
during normal business hours to provide additional information and explanation
of any material provided hereunder. Notwithstanding the foregoing, neither Party
will be required to (i) take any action that would reasonably be expected to
result in the loss of any attorney-client privilege, work-product doctrine, or
other applicable legal privilege, or (ii) disclose any information that is not
directly related to the Acquired Assets or that otherwise is confidential or has
competitive value.
4.17 Restrictive Covenants.
(a) As a material inducement to Buyer and Parent to consummate the Transactions,
for a period of four years following the Closing Date, Seller shall not,
directly or indirectly, either for itself or for any other Person:
(i) undertake, participate, carry on, be engaged in, or assist any other Person
in connection with the operation of any Restricted Business in the Restricted
Area, or, subject to Section 4.17(b), acquire any interest in any Person who
engages in any Restricted Business in the Restricted Area; or
(ii) solicit, entice, encourage, or influence any employee of Buyer, Parent, or
their respective Affiliates primarily engaged in the Business as of or within
the six months immediately preceding the Closing Date (including any Business
Employee) to resign or leave employment of Buyer, Parent, or their respective
Affiliates or otherwise hire, employ, engage, or contract with any such employee
to perform services other than for the benefit of Buyer, Parent, or their
respective Affiliates; provided that nothing in this Section 4.17(a)(ii) will
prohibit Seller or any of its Affiliates from (A) conducting general public
solicitations, including through Third Party recruiting services, not
specifically targeting such employees or (B) hiring or contracting with any
employee who was primarily engaged in the Business and whose employment was
terminated (x) by such employee more than three months prior to such hiring or
contracting or (y) by Buyer or its Affiliates more than 30 days prior to such
hiring or contracting.
(b) Notwithstanding anything to the contrary in Section 4.17(a), Seller may own
up to 5% of the outstanding, publicly-traded securities of any class of a Person
engaged in a
05466425.6 42

--------------------------------------------------------------------------------



Restricted Business in the Restricted Area so long as it otherwise has no active
participation in the Restricted Business of such corporation.
(c) Notwithstanding anything to the contrary set forth herein (including
Section 8.9), in the event of a breach or threatened breach of any of the
covenants or promises contained in this Section 4.17 (collectively, the
“Restrictive Covenants”):
(i) Buyer and its Affiliates may (1) suffer irreparable injury and material
Loss, the amount of which may not be readily determined and for which neither
Buyer nor any of its Affiliates may have adequate remedy at Law or in damages
and (2) seek, without regard to any other available remedy, to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction;
(ii) it is the desire and intent of the Parties that the Restrictive Covenants
be enforced to the fullest extent permissible under the Laws, Orders, and public
policies applied in each jurisdiction where enforcement is sought, and, if any
Restrictive Covenant is finally adjudicated to be invalid or unenforceable, such
Restrictive Covenant will be deemed amended to the extent necessary so that (1)
such provision is valid and enforceable, (2) the remainder of such Restrictive
Covenant is not affected and is given full effect without regard to any invalid
portions, and (3) such amendment applies only with respect to the operation of
the Restrictive Covenant in the particular jurisdiction where such adjudication
is made; and
(iii) the Parties acknowledge and agree that the Restrictive Covenants are
necessary for the protection and preservation of the value and the goodwill of
Buyer’s and its Affiliates’ businesses, including the Business, and legitimate
business interests and are (1) reasonable and valid in geographical and temporal
scope and in all other respects, (2) not overly broad or unduly burdensome, and
(3) are given by Seller in consideration of the Purchase Price.
4.18 Processing Agreement. From and after the date of this Agreement, Buyer and
Seller will engage in good faith conversations regarding Seller or one of its
Affiliates providing payment processing services (in addition to those
contemplated by the Services Agreement and including international payment
processing and using “Priority CPX” for its vendor payments and automated
payments) for Buyer’s and its Affiliate’s payment business and similar lines of
business on terms mutually agreeable to the Parties.
4.19 Nondisparagement.
(a) Seller shall direct its c-level officers and directors while in such
capacity not to make, or cause to be made, any statement that may be reasonably
anticipated to become public (whether oral or written) that disparages, or may
be reasonably anticipated to harm the reputation or business of, Buyer or
Parent. Nothing in this Section 4.19(a) shall limit Seller or its controlled
Affiliates from making truthful statements or communications pursuant to any
Proceeding or as otherwise may be required by applicable Law.
(b) Buyer and Parent shall direct its respective c-level officers and directors
while in such capacity not to make, or cause to be made, any statement that may
be reasonably
05466425.6 43

--------------------------------------------------------------------------------



anticipated to become public (whether oral or written) that disparages, or may
be reasonably anticipated to harm the reputation or business of, Seller. Nothing
in this Section 4.19(b) shall limit Buyer, Parent, or their respective
controlled Affiliates from making truthful statements or communications pursuant
to any Proceeding or as otherwise may be required by applicable Law.
4.20 Lien Release Letters. Seller shall deliver to Buyer on or prior to the
Closing Date (and at least three Business Days prior to the Closing Date, drafts
of) customary payoff or guarantee and Lien release letters (in form and
substance reasonably acceptable to Buyer) from the holders of the Seller
Indebtedness set forth on Schedule 2.7(a) to the Seller Disclosure Letter or
otherwise incurred on or after the date of this Agreement in accordance herewith
(the “Lien Release Letters” and each such holder, a “Releasing Lender”) executed
by the applicable Releasing Lender. Each Lien Release Letter shall (a) provide
for the release of any and all Liens on the Acquired Assets (conditioned solely
upon the Closing), (b) authorize Seller or its designees to file lien releases
(including UCC-3 termination statements and appropriate filings to terminate
assignments (if any) filed with the United States Patent and Trademark Office or
the U.S. Copyright Office), mortgage releases, pledge, guarantee and assignment
terminations, control agreement terminations, collateral access agreement
terminations, and all other documents, notices, and filings reasonably requested
by Buyer to evidence the release and termination of such Liens, and (c) contain
an agreement by the applicable Releasing Lender to execute from time to time
such additional lien release instruments (including those of the types described
in clause (b) above) as reasonably requested by Buyer to evidence the release
and termination of such Liens.
4.21 Partnership Agreement. During the Executory Period, the Parties shall use
best efforts to negotiate a MRI Software Strategic Partnership Agreement,
substantially in the form attached hereto as Exhibit F with such changes as may
be mutually agreed upon in good faith by Seller and Parent (the "MRI Partnership
Agreement"). Notwithstanding the foregoing, Seller and Parent shall enter into
the MRI Partnership Agreement no later than 10 Business Days following the
Closing.




ARTICLE V
CLOSING CONDITIONS


5.1 Conditions Precedent to Each Party’s Obligations. The respective obligations
of each Party to consummate the Transactions are subject to the satisfaction or
waiver (to the extent permitted by applicable Law) in the waiving Party’s
discretion, immediately prior to the Closing, of the following conditions:
(a) no Proceeding commenced by a Government Entity must be pending against any
Party seeking to restrain the Transactions, and there must be no Order of any
nature of any Government Entity or any Law that is in effect that restrains,
prohibits, or prevents the consummation of the Transactions or that prohibits,
makes illegal, or enjoins the consummation of the Transactions; and
05466425.6 44

--------------------------------------------------------------------------------



(b) the filings of Buyer and Seller, or the ultimate parent entity of each of
the foregoing, pursuant to the HSR Act, if any, must have been made and the
applicable waiting period and any extensions thereof must have expired or been
terminated.
5.2 Conditions Precedent to Obligations of Buyer. The obligations of Buyer and
Parent to consummate the Transactions are subject to the satisfaction or waiver
(to the extent permitted by applicable Law) in Buyer’s discretion, immediately
prior to the Closing, of the following conditions:
(a) the representations and warranties of Seller contained in this Agreement (i)
that are qualified by Material Adverse Effect or materiality must be true and
correct in all respects as of the date of this Agreement and as of the Closing
Date, except for those representations and warranties that address matters only
as of a particular date (which will remain true and correct in all respects as
of such date), and (ii) that are not qualified by Material Adverse Effect or
materiality must be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date, except for those representations and
warranties which address matters only as of a particular date (which will remain
true and correct in all material respects as of such date);
(b) Seller must have performed and complied with all of its covenants and
agreements under this Agreement in all material respects through the Closing
Date;
(c) no Material Adverse Effect must have occurred; and
(d) Buyer must have received all of the documents, instruments, and certificates
to be delivered by Seller at the Closing pursuant to Section 1.5(a).
5.3 Conditions Precedent to Obligations of Seller. The obligations of Seller to
consummate the Transactions are subject to the satisfaction or waiver (to the
extent permitted by applicable Law) in Seller’s discretion, immediately prior to
the Closing, of the following conditions:
(a) the representations and warranties of the Buyer Parties set forth in this
Agreement (i) that are qualified by Material Adverse Effect or materiality must
be true and correct in all respects as of the date of this Agreement and as of
the Closing Date, except for those representations and warranties which address
matters only as of a particular date (which will remain true and correct in all
respects as of such date), and (ii) that are not qualified by Material Adverse
Effect or materiality must be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date (which will remain true and correct in all material respects as of such
date);
(b) Each Buyer Party must have performed and complied with all of its covenants
and agreements under this Agreement in all material respects through the Closing
Date; and
05466425.6 45

--------------------------------------------------------------------------------



(c) Seller must have received all of the documents, instruments, and
certificates required to be delivered by Buyer at or prior to the Closing
pursuant Section 1.5(b).
ARTICLE VI
TERMINATION


6.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
(a) by the mutual written consent of the Parties;
(b) by any Party upon written notice to the other Parties, if:
(i) the Closing has not occurred within 90 days of the date of this Agreement,
unless the failure to consummate the Transactions by such date is the result of
a breach by Buyer or Parent (in the case of termination by Buyer or Parent) or
Seller (in the case of termination by Seller) in any material respect of their
respective obligations or covenants under this Agreement; or
(ii) a court of competent jurisdiction or other Government Entity issues a
final, non-appealable Order, or taken any other action, or any Law exists, in
each case, that prevents or otherwise prohibits the Closing or that otherwise
has the effect of making the Closing or the Transactions illegal;
(c) by Buyer or Parent (so long as neither Buyer nor Parent is in material
default or breach of this Agreement), if Seller breaches or fails to perform its
representations, warranties, or covenants contained in this Agreement or any
other Transaction Document, but only if such breach (i) would give rise to the
failure of a condition set forth in Section 5.2(a) or Section 5.2(b) and
(ii) has not been cured within 30 days after the date that Buyer and Parent
notify Seller in writing of such breach; or
(d) by Seller (so long as Seller is not in material default or breach of this
Agreement), if either Buyer or Parent breaches or fails to perform its
representations, warranties, or covenants contained in this Agreement or any
other Transaction Document, but only if such breach (i) would give rise to the
failure of a condition set forth in Section 5.3(a) or Section 5.3(b) or (ii) has
not been cured within 30 days after the date that Seller notifies Buyer or
Parent, as applicable, in writing of such breach.
6.2 Effect of Termination. If any Party terminates this Agreement in accordance
with Section 6.1, this Agreement will terminate, become void, and no longer be
of any force or effect, except that (i) the covenants and agreements set forth
in Section 4.9, Section 4.10, this Section 6.2, and Article VIII (other than
Section 8.2) will survive such termination indefinitely, and (ii) nothing in
this Section 6.2 will relieve any Party for any intentional breach of this
Agreement.
05466425.6 46

--------------------------------------------------------------------------------



ARTICLE VII
INDEMNIFICATION


7.1 Survival. The representations and warranties of the Parties set forth in
this Agreement will survive the Closing until the date that is 12 months after
the Closing Date, except that (a) the Fundamental Representations will survive
until the date that is six years after the Closing Date and (b) the
representations and warranties in Section 2.6 (Tax Matters) and Section 2.11
(Employee Benefits) will survive until the date that is 60 days after the
expiration of the applicable statute of limitations. Notwithstanding the
foregoing, all representations and warranties related to any claim for
indemnification asserted under this Article VII within the relevant time period
set forth in this Section 7.1 will survive (but only for the purpose of
resolution of such claims) until all such claims have been finally resolved and
any required payment in respect thereof has been made. All covenants and
agreements of the Parties set forth in this Agreement (a) that are required to
be performed prior to the Closing will expire on the Closing Date, and (b) that
are required to be performed at or after the Closing will survive the Closing in
accordance with their respective terms.
7.2 General Indemnification.
(a) Subject to the provisions contained in this Article VII, from and after the
Closing, Seller shall indemnify and hold harmless Buyer, Parent, and their
respective Affiliates, Representatives, successors, and permitted assigns
(collectively, the “Buyer Indemnified Persons”) in respect of any Losses that
any Buyer Indemnified Person incurs, sustains, or suffers as a result of,
relating to, or caused by:
(i) any breach of or inaccuracy in any representation or warranty made by Seller
in Article II or in any other Transaction Document;
(ii) any nonfulfillment of or breach by Seller of any covenant, agreement, or
obligation made by Seller in this Agreement or any other Transaction Document;
or
(iii) any Excluded Liabilities or Excluded Assets.
(b) Subject to the provisions contained in this Article VII, after the Closing,
Buyer and Parent, on a joint and several basis, shall indemnify and hold
harmless Seller and its Affiliates, Representatives, successors, and permitted
assigns (collectively, the “Seller Indemnified Persons”) in respect of any
Losses that any Seller Indemnified Person incurs, sustains, or suffers as a
result of:
(i) any breach of or inaccuracy in any representation or warranty made by Buyer
or Parent contained in Article III;
(ii) any nonfulfillment of or breach by Buyer or Parent of any covenant,
agreement, or other obligation made by Buyer or Parent in this Agreement;
05466425.6 47

--------------------------------------------------------------------------------



(iii) any and all Losses suffered or incurred by any Seller Indemnified Persons
in connection with Seller’s obligations pursuant to Section 4.12 other than to
the extent any such Losses are suffered or incurred as a result of Fraud; or
(iv) any Assumed Liabilities.
7.3 Limitations on Indemnification by Seller. Notwithstanding anything contained
in Section 7.2(a), other than in the case of Fraud, the indemnification
obligations of Seller under this Article VII are subject to the following
limitations:
(a) Seller will not be required to indemnify any Buyer Indemnified Person in
respect of any Losses for which indemnity is or may be claimed under
Section 7.2(a)(i) (other than with respect to Fundamental Representations and
the representations and warranties set forth in Section 2.6 (Tax Matters))
unless and until the aggregate amount of all such Losses for which
indemnification is being claimed equals or exceeds the Buyer Retention Amount,
in which event the amount of Losses in excess of the Buyer Retention Amount up
to the Initial Cap will be paid in accordance with Section 7.6(a).
(b) Seller will not be required to indemnify the Buyer Indemnified Persons in
respect of any Losses for which indemnity is or may be claimed under
Section 7.2(a)(i) (other than with respect to Fundamental Representations and
the representations and warranties set forth in Section 2.6 (Tax Matters)) to
the extent that the aggregate amount of such Losses exceeds the Initial Cap.
(c) In no event will the aggregate amount of Losses for which Seller will be
required to indemnify the Buyer Indemnified Persons or be otherwise liable under
this Agreement (including any Losses indemnifiable under Section 7.2(a)(i),
Section 7.2(a)(ii), or Section 7.2(a)(iii)) and the other Transaction Documents
exceed the Purchase Price.
(d) The R&W Insurance Policy plus recovery from the Escrow Amount will be the
sole and exclusive remedy of the Buyer Indemnified Parties with respect to any
claim for indemnification under Section 7.2(a)(i) (other than with respect to
any Fundamental Representation and the representations and warranties set forth
in Section 2.6 (Tax Matters)).
7.4 Limitations on Indemnification by Buyer. Notwithstanding anything contained
in Section 7.2(b), other than in the case of Fraud, the indemnification
obligations of Buyer are subject to the following limitations:
(a) Neither Buyer nor Parent will be required to indemnify any Seller
Indemnified Person in respect of any Losses for which indemnity is or may be
claimed under Section 7.2(b)(i) (other than with respect to Fundamental
Representations), unless and until the aggregate amount of all such Losses for
which indemnification is being claimed equals or exceeds the Buyer Retention
Amount, in which event the amount of Losses in excess of the Buyer Retention
Amount will be paid in accordance with Section 7.6(b).
05466425.6 48

--------------------------------------------------------------------------------



(b) In no event will the aggregate amount of Losses for which Buyer or Parent
will be required to indemnify the Seller Indemnified Persons or be otherwise
liable under this Agreement (including any Losses indemnifiable under
Section 7.2(b)(i), Section 7.2(b)(ii), Section 7.2(b)(iii), or
Section 7.2(b)(iv)) and the other Transaction Document exceed the Purchase
Price.
7.5 Other Limitations.
(a) Other than in the case of Fraud, the remedies provided in this Article VII,
subject to the limitations set forth herein, will be the sole and exclusive
remedies of the Buyer Indemnified Persons and the Seller Indemnified Persons
with respect to any and all claims resulting from, relating to or arising out of
this Agreement, the other Transaction Documents, or the Transactions (except for
any other remedies expressly set forth in Section 1.3, Section 4.17, and
Section 8.9 and subject to any additional limitations or remedies as may
otherwise be set forth in the Services Agreement, in each case, with respect to
matters resulting from or arising out of the Services Agreement, as applicable).
Subject to the foregoing, no Party will have any other rights or remedies in
connection with any breach of this Agreement or any other claim arising out of
the negotiation, entry into, or consummation of the Transactions for the
recovery of Losses resulting from, relating to, or arising out of this
Agreement.
(b) For the purpose of (i) determining whether an inaccuracy exists or a breach
has occurred with respect to a representation or warranty contained in
Article II or Article III (other than with respect to Section 2.7(a)) and (ii)
calculating the amount of Losses with respect to any inaccuracy in or breach of
any representation or warranty contained in this Agreement, any materiality,
Material Adverse Effect, or similar qualification in such representations and
warranties will be disregarded.
(c) Each Indemnified Party shall use, and to cause their respective Affiliates
to use, Commercially Reasonable Efforts to mitigate any Losses that form the
basis of any claim for indemnification by such Indemnified Party under this
Article VII.
(d) In no event will any Indemnifying Party be responsible or liable for any
Loss or other amounts under this Article VII representing exemplary damages or
punitive damages, except to the extent such Losses are paid or payable with
respect to a Third-Party Claim.
7.6 Manner of Payment; Insurance.
(a) Any indemnification owing by Seller (i) pursuant to Section 7.2(a)(i) (other
than with respect to any Fundamental Representation and the representations and
warranties set forth in Section 2.6 (Tax Matters)) for Losses in excess of the
Buyer Retention Amount will be paid (1) first from the Escrow Amount up to the
Initial Cap and (2) thereafter from the R&W Insurance Policy, or (ii) pursuant
to Section 7.2(a)(i) (solely with respect to any Fundamental Representation and
the representations and warranties set forth in Section 2.6 (Tax Matters)),
Section 7.2(a)(ii), or Section 7.2(a)(iii) will be paid by Seller by wire
transfer of immediately available funds to the account or accounts designated by
the applicable Buyer
05466425.6 49

--------------------------------------------------------------------------------



Indemnified Person within 10 Business Days after the final determination of the
amount of such Losses thereof.
(b) Any indemnification owing by Buyer or Parent pursuant to this Article VII
will be paid by wire transfer of immediately available funds to the account or
accounts designated by the applicable Seller Indemnified Person within 10
Business Days after the final determination of the amount of such Losses
thereof.
(c) The amount of any Losses subject to indemnification by a Indemnifying Party
hereunder will be net of any amounts recovered by the Indemnified Party under
insurance policies, other sources of indemnification, or otherwise with respect
to such Losses (net of documented out-of-pocket expenses incurred in connection
with such recovery).
(d) Following the Closing, and without affecting the Indemnified Party’s rights
to indemnification hereunder (unless proceeds are actually recovered), the
Indemnified Party shall use Commercially Reasonable Efforts to pursue any
available claims under applicable insurance policies (including the R&W
Insurance Policy); provided that in no event will any Indemnified Party be
required to seek recovery under such insurance policies prior to submitting a
claim for indemnification in accordance with this Article VII. In the event an
Indemnified Party receives any recovery from insurers or otherwise with respect
to such Losses after an Indemnifying Party has made a payment in respect of such
Losses, the Indemnified Party shall refund to the Indemnifying Party the amount
actually received by it (net of any expenses incurred by such Person in
collecting such amounts).
(e) Notwithstanding anything to the contrary in this Article VII, with respect
to all claims for Losses made pursuant to Section 7.2(a)(i) (other than with
respect to any Fundamental Representation and the representations and warranties
set forth in Section 2.6 (Tax Matters)), to the extent that the procedures in
this Article VII are inconsistent with the procedures in the R&W Insurance
Policy with regard to matters such as notice, control, settlement, or defense of
claims, the procedures in the R&W Insurance Policy will control; provided that
this Section 7.6(e) does not relieve any Indemnified Party from any obligations
under this Article VII to give notice of a claim to the Indemnifying Party.
7.7 Third Party Claims. If any Proceeding is initiated by any Third Party (any
such Proceeding, a “Third Party Claim”) against any Person entitled to seek
indemnification under this Article VII (an “Indemnified Party”), and if such
Indemnified Party intends to seek indemnification with respect thereto under
this Article VII, such Indemnified Party shall promptly, after receipt of
written notice of such Proceeding, provide written notice of such Proceeding to
the Party or Parties from whom the Indemnified Party intends to seek
indemnification (the “Indemnifying Party”), which notice must describe such
Proceeding in reasonable detail and the amount claimed in respect thereof (if
known and quantifiable); provided that the failure to so notify the Indemnifying
Party will not relieve the Indemnifying Party of its obligations hereunder
unless and to the extent the Indemnifying Party is prejudiced by such failure to
so notify. The Indemnifying Party will be entitled to participate in the defense
of such Proceeding giving rise to an Indemnified Party’s claim for
indemnification at the Indemnifying Party’s expense, and, at its option but
subject to the limitations set forth below,
05466425.6 50

--------------------------------------------------------------------------------



will be entitled to assume control of the defense thereof through counsel of its
choosing in connection with such defense within 30 days of its receipt of notice
of the Proceeding; provided that:
(a) the Indemnified Party will be entitled to participate (at its sole cost) in
the defense of such claim through counsel of its choosing, provided that the
fees and expenses of such separate counsel shall be borne by the Indemnified
Party;
(b) the Indemnifying Party will not be entitled to assume control of such
defense if (i) in the written opinion of counsel to the Indemnified Party, a
conflict of interest exists between the Indemnifying Party and the Indemnified
Party with regard to the Third Party Claim, (ii) the Indemnifying Party fails to
acknowledge in writing its indemnification obligation with respect to such Third
Party Claim, or (iii) such Third Party Claim is related to Taxes; and
(c) if the Indemnifying Party elects control the defense of any such claim, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before ceasing to defend such claim or entering into any settlement of a
Proceeding unless the settlement involves only payment of money damages, all
such money damages will be the responsibility of, and paid by, the Indemnifying
Party, the settlement does not impose any injunctive or other equitable relief,
and the settlement unconditionally releases the Indemnified Party from all
Liabilities with respect to such claim.
7.8 Direct Claims. Any claim by an Indemnified Party with respect to a claim for
indemnity under this Article VII that does not result from a claim by a Third
Party (a “Direct Claim”) will be asserted by giving the Indemnifying Party
reasonably prompt written notice thereof, stating the nature of such claim in
reasonable detail and the basis for indemnification (taking into account the
information then available to the Indemnified Party), and asserting the amount,
if known, or if not known, an estimate of the foreseeable maximum amount of
claimed Losses resulting from such claim (which estimate will not be conclusive
of the final amount of such Losses) (an “Indemnity Notice”); provided that no
such claim will be effective if the Indemnity Notice was not delivered to the
Indemnifying Party prior to the expiration of the applicable survival period set
forth in Section 7.1. The failure of the Indemnified Party to provide an
Indemnity Notice to the Indemnifying Party will not relieve the Indemnifying
Party of its obligations hereunder unless and to the extent the Indemnifying
Party is prejudiced by such failure to so notify. If the Indemnifying Party
notifies the Indemnified Party within 60 days from its receipt of the Indemnity
Notice that the Indemnifying Party disputes such claim (the “Dispute Notice”),
the claim will be resolved as provided pursuant to Section 8.12, Section 8.13,
and Section 8.14. If the Indemnifying Party does not timely deliver a Dispute
Notice, or delivers a Dispute Notice that does not object to all of the Losses
set forth in the Indemnity Notice, the Indemnifying Party will be deemed to have
accepted and agreed with all or such portion of the claim and will be
conclusively deemed to have consented to the recovery by the Indemnified Party
of all or such portion of the Losses specified in the Indemnity Notice.
7.9 Purchase Price Adjustment. All indemnification payments made under this
Article VII will constitute an adjustment to the Purchase Price, unless (a) a
final determination (which includes the execution of a Form 870-AD or successor
form) with respect to any such
05466425.6 51

--------------------------------------------------------------------------------



payment causes such payment not to be treated as an adjustment to the Purchase
Price for Tax purposes or (b) as otherwise required by applicable Law.
ARTICLE VIII
MISCELLANEOUS


8.1 Fees and Expenses. Except as otherwise provided in this Agreement, (a) Buyer
Parties shall pay all costs and expenses incurred by Buyer, Parent, and their
Affiliates in connection with the negotiation, preparation, and execution of
this Agreement and the consummation of the Transactions, and (i) 50% of the
total premium, underwriting costs, brokerage commission, and Taxes related to
the R&W Insurance Policy and (ii) 50% of the filing and other similar fees
payable in connection with any filings or submissions under the Antitrust Laws;
and (b) Seller shall pay all costs and expenses incurred by Seller in connection
with the negotiation, preparation, and execution of this Agreement and the
consummation of the Transactions, including (i) the fees and expenses of any
advisors, experts, brokers, finders, consultants, accountants, auditors,
lawyers, investment bankers, or other advisors, (ii) any change of control or
sale of business payments, bonuses, severance, termination obligations, or
similar amounts payable by Seller as a result of the consummation of the
Transactions, (iii) any fees and expenses associated with obtaining necessary or
appropriate waivers, consents, or approvals on behalf of Seller in connection
with the consummation of the Transactions, (iv) any fees or expenses associated
with obtaining the release and termination of any Liens in connection with the
Transactions, (v) 50% of the total premium, underwriting costs, brokerage
commission, and Taxes related to the R&W Insurance Policy, and (vi) 50% of the
filing and other similar fees payable in connection with any filings or
submissions under the Antitrust Laws (collectively, in the case of this
clause (b), the “Seller Expenses”).
8.2 Further Assurances. Each Party shall, and shall cause their respective
Affiliates to, from time to time at the request of another Party, without any
additional consideration, furnish such requesting party such further information
or assurances, execute, and deliver such additional documents, instruments, and
conveyances, and take such other actions and do such other things, as may be
reasonably necessary or appropriate to carry out the provisions of this
Agreement and the other Transaction Documents and give effect to the
Transactions.
8.3 Consent to Amendments; Waivers. This Agreement may be amended, or any
provision of this Agreement may be waived upon the approval, in writing,
executed by the Parties; provided that the provisions set forth in this
Section 8.3, Section 8.10, or Section 8.17 (and any related definitions that
affect such Sections) may not be amended, supplemented, waived, or otherwise
modified in a manner adverse to the Debt Financing Sources Related Parties, in
each case, without the prior written consent of each Debt Financing Source. No
course of dealing between the Parties will be deemed effective to modify, amend,
or discharge any part of this Agreement or any rights or obligations of any such
Party or such holder under or by reason of this Agreement.
8.4 Successors and Assigns. This Agreement and all covenants and agreements
contained herein and rights, interests or obligations hereunder, by or on behalf
of any of the
05466425.6 52

--------------------------------------------------------------------------------



Parties, will bind and inure to the benefit of the respective successors and
permitted assigns of Parties whether so expressed or not, except that neither
this Agreement nor any of the covenants and agreements herein or rights,
interests, or obligations hereunder may be assigned or delegated by Seller prior
to the Closing without the prior written consent of Buyer or by Buyer or Parent
without the prior written consent of Seller; provided further that Buyer and its
permitted assigns may at any time assign, in whole or in part, (a) its rights
and obligations under this Agreement and the other Transaction Documents to one
or more of their Affiliates, and (b) its rights under this Agreement and the
other Transaction Documents for collateral security purposes to any lender to
Buyer or any of its Affiliates (provided that no such permitted assignment
contemplated by clauses (a) or (b) will release Buyer or Parent of its
obligations under this Agreement or any other Transaction Document).
8.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner to be effective and valid under applicable Law, but
if any provision of this Agreement or the application of any such provision to
any Person or circumstance is held to be prohibited by, illegal, or
unenforceable under applicable Law in any respect by a court of competent
jurisdiction, such provision will be ineffective only to the extent of such
prohibition, illegality, or unenforceability, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
8.6 Counterparts. This Agreement may be executed in counterparts (including by
means of facsimile or scanned and emailed signature pages or by other means of
electronic execution), any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same agreement.
8.7 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement and the table of contents to this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. The word “or” will not be exclusive. The word “extent” in the phrase
“to the extent” will mean to the degree to which a subject or other thing
extends, and such phrase will not mean simply “if”. References to “written” or
“in writing” include electronic form. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole (including the Seller Disclosure Letter and the
Annexes and Exhibits hereto) and not to any particular provision of this
Agreement, and all Article, Section, Schedule, Annex, and Exhibit references are
to this Agreement unless otherwise specified. The words “include,” “includes,”
and “including” will be deemed to be followed by the phrase “without
limitation.” Where this Agreement states that a Party “will,” “shall,” or “must”
perform in some manner or otherwise act or omit to act, it means that such Party
is legally obligated to do so in accordance with this Agreement. The meanings
given to terms defined herein will be equally applicable to both the singular
and plural forms of such terms. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine, and neuter forms. All references
to “dollars” or “$” will be deemed references to the lawful money of the United
States of America. Any reference in this Agreement to a “day” or a number of
“days” (without explicit reference to “Business Day”) will be deemed references
to a calendar day or number of calendar days. If any action is to be taken or
given on or by a particular calendar day, and such calendar day is not a
05466425.6 53

--------------------------------------------------------------------------------



Business Day, then such action may be deferred until the next Business Day. Any
reference to a specific Law will include all amendments or restatements to such
Law as in effect from time to time and any rule or regulation promulgated
thereunder.
8.8 Entire Agreement. This Agreement and the other Transaction Documents contain
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
whether written or oral, relating to such subject matter in any way.
8.9 Specific Performance. Each Party acknowledges that the Parties will be
irreparably harmed and that there will be no adequate remedy at law for any
violation by any Party of any of the covenants or agreements contained in this
Agreement. It is accordingly agreed that, subject to the terms of
Section 4.17(c) and Section 7.5(a), in addition to any other remedies that may
be available upon the breach of any such covenants or agreements, each of the
Parties shall be entitled to equitable relief, without proof of actual damages,
including an injunction or injunctions or Orders for specific performance to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in addition to any other remedy to which it is
entitled at Law or in equity, as a remedy for any such breach or threatened
breach. Each Party further agrees that no Party or any other Person will be
required to obtain, furnish, or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 8.9, and each Party irrevocably waives any right it may have to require
the obtaining, furnishing, or posting of any such bond or similar instrument.
Subject to and without limiting the rights arising under Section 4.17(c) or
Section 6.1, each Party further agrees that the only permitted objection that it
may raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement.
8.10 No Third Party Beneficiaries. Except with respect to the Buyer Indemnified
Persons and the Seller Indemnified Persons, this Agreement is for the sole
benefit of the Parties and their successors and permitted assigns, and nothing
herein expressed or implied will give or be construed to give any Person, other
than the Parties and such permitted successors and assigns, any legal or
equitable rights hereunder; provided that the Debt Financing Sources Related
Parties are express third party beneficiaries of Section 8.3, this Section 8.10,
and Section 8.17, and each of such Sections shall expressly inure to the benefit
of the Debt Financing Sources Related Parties and the Debt Financing Sources
Related Parties shall be entitled to rely on and enforce the provisions of such
Sections.
8.11 Schedules, Annexes, and Exhibits. The Seller Disclosure Letter and all
Annexes and Exhibits attached hereto or referred to herein are incorporated in
and made a part of this Agreement as if set forth in full herein.
8.12 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of Laws thereof.
05466425.6 54

--------------------------------------------------------------------------------



8.13 Consent of Jurisdiction.
(a) Subject to Section 8.13(b), each of the Parties irrevocably consents,
agrees, and submits itself and its property to the exclusive jurisdiction of the
Delaware Court of Chancery of the State of Delaware (the “Chosen Court”), for
the purpose of any Proceeding arising out of or relating to this Agreement or
the Transactions, and each of the Parties irrevocably agrees that all claims
with respect to such Proceedings may be heard and determined exclusively in the
Chosen Court. Each of the Parties (a) consents to submit itself to the personal
jurisdiction of the Chosen Court in the event any Proceeding arising out of this
Agreement or the Transactions, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
Chosen Court, (c) irrevocably consents to the service of process in any
Proceeding arising out of or relating to this Agreement or the Transactions, on
behalf of itself and its property, by U.S. registered mail to such party’s
respective address set forth in Section 8.15, and (d) agrees that it will not
bring any Proceeding relating to this Agreement and the Transactions in any
court other than the Chosen Court. The Parties agree that a final trial court
judgment in any such Proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law;
provided that nothing in the foregoing will restrict any Party’s rights to seek
any post-judgment relief regarding, or any appeal from, such final trial court
judgment. This Section 8.13 will not be construed as a waiver of any Party’s
right to seek enforcement of a decision of the Chosen Court before any other
courts, whether in the U.S. or abroad.
(b) If, and only if, the Chosen Court would not have jurisdiction over all or
any portion of a Proceeding based upon, arising out of, or related to this
Agreement or the Transactions (all or such portion of such Proceeding so
declined by the Chosen Court, an “Arbitration Action”), the Parties agree that
the Arbitration Action will be finally settled by binding arbitration in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures. For
avoidance of doubt, nothing in this Section 8.13(b) will prevent either Party
from seeking interim injunctive relief in the Chosen Court to prevent
irreparable injury pending appointment of the arbitrators pursuant to this
Section 8.13(b).
8.14 Waiver of Jury Trial. Each Party waives, to the fullest extent permitted by
applicable Law, any right it may have to trial by jury in respect of any
Proceeding arising out of this Agreement or the Transactions. Each Party
acknowledges that it and the other Parties have been induced to enter into this
Agreement by, among other things, the mutual waiver in this Section 8.14.
8.15 Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent by email if delivery is confirmed by electronic
confirmation, three Business Days after being sent to recipient by U.S. First
Class mail (postage prepaid), or one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid). Such
notices, demands, and other communications must be sent to Buyer or Parent, on
the one hand, and to Seller, on the other hand, at the addresses indicated below
or to such other address or to the attention of such other
05466425.6 55

--------------------------------------------------------------------------------



Person as the recipient party has specified by prior written notice to the
sending party. All notices, demands, and other communications hereunder may be
given by any other means, but will not be deemed to have been duly given unless
and until it is actually received by the intended recipient.
If to Buyer or Parent:


MRI Software LLC
28925 Fountain Parkway
Solon, Ohio 44139
Attn: John Ensign, President and Chief Legal Officer
Email: [*]


with copies (which shall not constitute notice to Buyer or Parent) to:


Kirkland & Ellis LLP
555 California Street Suite 2900
San Francisco, California 94104
Attention: Stuart E. Casillas, P.C. and Erin M. Blake
Email: [*] and [*]


If to Seller:


Priority Real Estate Technology, LLC
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: Thomas C. Priore and Brad Miller
Email: [*] and [*]


with a copy (which shall not constitute notice to Seller) to:


Maynard Cooper & Gale PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, Alabama 35203
Attention: Michel M. Marcoux
Email: [*]


8.16 No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
05466425.6 56

--------------------------------------------------------------------------------



8.17 Debt Financing Matters. Notwithstanding anything to the contrary in this
Agreement:
(a) each of the Parties (i) agrees that it will not bring or support any Person
in any Proceeding (whether in law or in equity, whether in contract or in tort
or otherwise) against any of the Debt Financing Sources Related Parties in any
way relating to this Agreement, any of the Transactions, the Debt Financing
Commitment, or the Debt Financing in any forum other than the federal and New
York State courts located in the Borough of Manhattan within the City of New
York; (ii) agrees that, except as specifically set forth in the Debt Financing
Commitment, all claims, causes of action, and disputes of any kind or nature
(whether at law, in equity, in contract, in tort, or otherwise) involving any
Debt Financing Sources Related Party in any way relating to this Agreement, any
of the Transactions, the Debt Financing Commitment, or the Debt Financing shall
be exclusively governed by, and construed in accordance with, the laws of the
State of New York; and (iii) hereby irrevocably and unconditionally waives any
right such Party may have to a trial by jury in respect of any Proceeding
directly or indirectly arising out of or relating in any way to the Debt
Financing Commitment or the Debt Financing;
(b) none of the Seller, its Affiliates, or the Representatives of any of the
foregoing shall have any rights or claims (whether in law or in equity, whether
in contract or in tort, or otherwise) against any Debt Financing Sources Related
Party in any way relating to this Agreement, any of the Transactions, the Debt
Financing Commitment, or the Debt Financing; and
(c) no Debt Financing Sources Related Party shall have any Liability (whether in
law or in equity, whether in contract or in tort, or otherwise) to any of the
Seller, its Affiliates, or the Representatives of any of the foregoing in any
way relating to this Agreement, any of the Transactions, the Debt Financing
Commitment, or the Debt Financing.
[Signature Page Follows]
05466425.6 57


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
BUYER


MRI Payments LLC




By: /s/ Patrick J. Ghilani
Name: Patrick J. Ghilani
Title: Chief Executive Officer

PARENT


MRI Software LLC




By: /s/ Patrick J. Ghilani
Name: Patrick J. Ghilani
Title: Chief Executive Officer


SELLER


Priority Real Estate Technology, LLC




By: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Manager






05466425.6 Signature Page to Asset Purchase Agreement


--------------------------------------------------------------------------------



Annex A


Definitions


For the purposes hereof, the following terms have the meanings set forth below:
“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers, (b) all other accounts or notes receivable, and
(c) any claim, remedy, or other right related to any of the foregoing.
“Acquired Assets” has the meaning set forth in Section 1.1(a).
“Acquired Intellectual Property” has the meaning set forth in
Section 1.1(a)(iii).
“Acquired IP Contracts” has the meaning set forth in Section 1.1(a)(iv).
“Acquisition Proposal” means any written indication of interest, offer, or
proposal from any Person (other than Buyer or its Affiliates) to acquire the
Business or Seller’s right, title, or interest in and to all or substantially
all of the Acquired Assets in a single transaction or series of related
transactions (whether such acquisition is structured as a sale of stock, sale of
assets, merger, recapitalization, or otherwise) other than the Transactions, it
being understood that “Acquisition Proposal” shall not include any written
indication of interest, offer, or proposal from any Person to acquire Seller
(whether such acquisition is structured as a sale of stock, sale of assets,
merger, recapitalization, or otherwise).
“Adjustment Methodology” has the meaning set forth in Section 1.3(f).
“Affiliate” means, with respect to any Person, any other Person who Controls, is
Controlled by, or is under common Control with such Person.
“Affiliate Commissions Report” has the meaning set forth in Section 2.3(b).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“AML Laws” means all U.S. and non-U.S. Laws relating to money laundering,
including the Currency and Foreign Transactions Reporting Act of 1970 (most
commonly referred to as the Bank Secrecy Act), as amended by the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, and other relevant Laws.
“Anti-Corruption Laws” means all U.S. and non-U.S. Laws relating to corruption
or bribery, including the U.S. Foreign Corrupt Practices Act of 1977.
“Antitrust Laws” means all applicable Laws that are designed or intended to
prohibit, restrict, or regulate actions or transactions having the purpose or
effect of monopolization, restraint of trade, lessening of competition through
merger or acquisition, or effectuating foreign investment, including the Sherman
Antitrust Act of 1890, the Clayton Antitrust Act of 1914, the
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



Hart-Scott-Rodino Antitrust Improvements Act of 1976, and the Federal Trade
Commission Act of 1914.
“Arbitration Actions” has the meaning set forth in Section 8.13(b).
“Assignment and Assumption Agreements” has the meaning set forth in Section
1.5(a)(i).
“Assignment of Domain Names” has the meaning set forth in Section 1.5(a)(vii).
“Assumed Liabilities” has the meaning set forth in Section 1.1(c).
“Base Purchase Price” has the meaning set forth in Section 1.2(a).
“Bill of Sale” has the meaning set forth in Section 1.5(a)(ii).
“Burdensome Condition” has the meaning set forth in Section 4.4(c).
“Business” has the meaning set forth in the recitals to this Agreement.
“Business Contracts” has the meaning set forth in Section 1.1(a)(i).
“Business Data” means all data and information (including any information that
identifies, relates to, describes, could reasonably be linked, directly or
indirectly, to any natural Person), whether in electronic or any other form or
medium, that is accessed, collected, used, processed, stored, shared,
distributed, transferred, disclosed, destroyed, or disposed of by any Business
System.
“Business Day” means each day, other than a Saturday or Sunday, that is not a
day on which banking institutions in the city of New York, New York are
authorized or obligated by Law or executive Order to close.
“Business Employee” has the meaning set forth in Section 4.8(a).
“Business IP Licenses” has the meaning set forth in Section 2.8(a).
“Business Licenses” has the meaning set forth in Section 2.12(b)
“Business Proprietary Software” means all Software included in the Owned
Business IP.
“Business Records” has the meaning set forth in Section 1.1(a)(ix).
“Business Systems” means all Software (including Business Proprietary Software),
computer hardware (whether general or special purpose), electronic data
processing, information, record keeping, communications, telecommunications,
networks interfaces, platforms, servers, peripherals, and computer systems,
including any outsourced systems and processes that are used by or necessary for
the conduct of the Business.
“Buyer” has the meaning set forth in the preamble to this Agreement.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Buyer Indemnified Persons” has the meaning set forth in Section 7.2(a).
“Buyer Parties” means Buyer and Parent.
“Buyer Retention Amount” means an amount equal to the difference between the R&W
Insurance Policy Retention Amount and the Seller Retention Amount.
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (Pub.
L. 116-136).
“Cash and Cash Equivalents” means the sum of cash (including deposits and
transfers in transit or in process but net of outstanding checks written by
Seller in connection with the Business), cash equivalents, and other similar
types of investments, certificates of deposit, U.S. Treasury bills, and other
marketable securities held by Seller as of the Closing Date (but without giving
effect to the Transactions), in each case, as determined in accordance with
GAAP.
“CBA” has the meaning set forth in Section 2.7(a)(vi).
“Chosen Court” has the meaning set forth in Section 8.13.
“Closing” has the meaning set forth in Section 1.4.
“Closing Cash Consideration” means a dollar amount equal to (a) the Base
Purchase Price, plus (b) the Estimated Net Working Capital Surplus, if any,
minus (c) the Estimated Net Working Capital Deficit, if any, (d) minus the
Escrow Amount, (e) minus the Estimated Closing Indebtedness.
“Closing Date” has the meaning set forth in Section 1.4.
“Closing Indebtedness” means all outstanding Seller Indebtedness as of
immediately prior to the Closing.
“Code” means the Internal Revenue Code of 1986.
“Commercially Reasonable Efforts” means the efforts that a commercially
reasonable Person would use to achieve a result in the time period reasonably
required.
“Confidential Information” means all information, data, documents, reports,
agreements, interpretations, forecasts, and records (whether in oral or written
form, electronically stored, or otherwise) containing or otherwise reflecting
material information concerning the Acquired Assets, but excluding any
information that (a) is or becomes generally available to the public, other than
as a result of disclosure by Seller in violation of this Agreement or any other
confidentiality agreement between the Parties, (b) becomes available to Seller
after the date hereof from a Person other than Buyer or its Affiliates and
Representatives who, to the Knowledge of Seller, was not obligated by a duty of
confidentiality with respect to such information, (c) has appeared in Seller’s
or its Affiliate’s audited and unaudited financial statements prior to the date
hereof, or that is required to appear in Seller’s or its Affiliate’s
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



financial statements in the future, (d) has been, or will be required to be,
disclosed for Seller or any of its Affiliates to timely comply with any (i)
present or future regulatory requirements, including disclosure requirements
imposed on Seller or any of its Affiliates by rules or regulations promulgated
by the SEC under the Securities Exchange Act of 1934 or the Securities Act of
1933 and applicable stock exchange listing standards, (ii) money transmitter
obligations, or (iii) money service business obligations in connection with
Seller’s business, or (e) was or is independently developed by Seller or its
Affiliates or Representatives without use of or reference to any Confidential
Information.
“Contract” means any agreement, contract, license, lease, obligation,
undertaking, or other commitment or arrangement, whether written or oral, that
is legally binding upon a Person or any of its property, including all
amendments thereto.
“Control” (including, with correlative meaning, the terms “Controlled by” and
“under common Control with” and “Controlling”) means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, Contract, or otherwise.
“COVID-19” means SARS-CoV-2 or COVID-19, and any evolutions thereof or related
or associate epidemics, pandemic, or disease outbreaks.
“Current Assets” means, as of the Closing Date, the sum of those current
Acquired Assets identified on Annex B, calculated in accordance with GAAP.
“Current Liabilities” means, as of the Closing Date, the sum of those current
Assumed Liabilities identified on Annex B, calculated in accordance with GAAP.
“Dallas Office” has the meaning set forth in Section 1.1(a)(ii).
“Data Security Requirements” means, collectively, all of the following to the
extent relating to Data Treatment or otherwise relating to privacy, security, or
security breach notification requirements and applicable to the conduct of the
Business or to any of the Business Systems or any Business Data: (i) Seller’s
own rules, policies, and procedures; (ii) all applicable Laws (including, as
applicable, the Health Insurance Portability and Accountability Act of 1996, the
Financial Services Modernization Act of 1999 (a/k/a the Gramm-Leach-Bliley Act),
the California Online Privacy Protection Act of 2003 (CalOPPA), the California
Consumer Privacy Act of 2018 (CCPA), and the General Data Protection Regulation
(GDPR) (EU) 2016/679); (iii) industry standards applicable to the industry in
which the Business operates (including, if applicable, the Payment Card Industry
Data Security Standard (PCI DSS)); and (iv) contracts into which the Seller has
entered or by which it is otherwise bound.
“Data Treatment” means the access, collection, use, processing, storage,
sharing, distribution, transfer, disclosure, security, destruction, or disposal
of any personal, sensitive, or confidential information or data (whether in
electronic or any other form or medium), including any personal information
protected under applicable Law.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Debt Financing” has the meaning set forth in Section 3.5.
“Debt Financing Closing Payment Letter” has the meaning set forth in
Section 3.5.
“Debt Financing Commitment” has the meaning set forth in Section 3.5.
“Debt Financing Sources” means the Persons that have committed to provide the
Debt Financing contemplated by the Debt Financing Commitment or any joinder
agreements, indentures, or credit agreements entered into pursuant or related
thereto.
“Debt Financing Sources Related Parties” means the Debt Financing Sources and
their respective Affiliates, limited partners, managed accounts, and
equityholders, and the respective Representatives of each of the foregoing (and
the successors and assigns of each such Person).
“Direct Claim” has the meaning set forth in Section 7.8.
“Dispute Notice” has the meaning set forth in Section 7.8.
“Disputed Item” means the specific matters in dispute with respect to (a) the
Revised Closing Statement or (b) the Initial Allocation, in each case, that are
set forth in a Notice of Disagreement.
“Domain Names” means internet web sites and internet domain names, including all
related internet protocol addresses, and including common law and statutory
rights therein and therefor, and further including goodwill relating thereto,
registrations and renewals thereof, and applications for registration therefor.
“DuesPayment” means the business of Seller that assists homeowners’ associations
to accept periodic dues payments from homeowner members of the homeowners’
association, including (a) facilitating the payment of dues by homeowners in
exchange for which the homeowners’ association manages the residential
subdivision where the homeowner lives, providing a specified range of
maintenance, security, and other services, and (b) processing and settling such
homeowner dues payments pursuant to the applicable client services agreement
between Seller and the homeowners’ association.
“Employee Plan” means: (a) each employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA), including any pension, profit-sharing,
retirement, thrift, or stock purchase plan; (b) each employee welfare benefit
plan (as such term is defined in Section 3(3) of ERISA); and (c) each bonus,
incentive compensation, stock purchase, stock option, severance, or other
employee benefit plan or agreement (including each employment, severance and
retention agreement other than offer letters for “at-will” employment),
sponsored, maintained, or contributed to with respect to any Business Employee
by or on behalf of Seller or with respect to which Seller is a party.
“Enforceability Exceptions” means any applicable bankruptcy, insolvency,
reorganization, moratorium, and similar Laws affecting creditors’ rights
generally, and subject,
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a Proceeding at law or in equity).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Escrow Agent” means Truist Bank.
“Escrow Agreement” has the meaning set forth in Section 1.5(a)(iv).
“Escrow Amount” equals an amount equal to the lesser of (a) 50% of the R&W
Insurance Policy Retention Amount or (b) 0.5% of the Base Purchase Price.
“Estimated Adjustment Amount” means Estimated Net Working Capital, minus Net
Working Capital Target, minus Estimated Closing Indebtedness. For the avoidance
of doubt, the Estimated Adjustment Amount may be positive or negative.
“Estimated Closing Indebtedness” has the meaning set forth in Section 1.3(a).
“Estimated Closing Statement” has the meaning set forth in Section 1.3(a).
“Estimated Net Working Capital” has the meaning set forth in Section 1.3(a).
“Estimated Net Working Capital Deficit” means the amount by which the Net
Working Capital Target exceeds the Estimated Net Working Capital.
“Estimated Net Working Capital Surplus” means the amount by which the Estimated
Net Working Capital exceeds the Net Working Capital Target.
“Excluded Assets” has the meaning set forth in Section 1.1(b).
“Excluded Contracts” has the meaning set forth in Section 1.1(b)(ii).
“Excluded Liabilities” has the meaning set forth in Section 1.1(d).
“Excluded Tax Liabilities” has the meaning set forth in Section 1.1(d)(ix).
“Executory Period” means the period between the date of this Agreement and the
earlier of (a) the Closing or (b) the termination of this Agreement in
accordance with Article VI.


“Existing License Agreement” means that certain License Agreement, dated March
22, 2019, between Seller and YapStone, Inc.


“FCPA” means the Foreign Corrupt Practices Act of 1977.


“Final Adjustment Amount” means Final Net Working Capital, minus Net Working
Capital Target, minus Final Closing Indebtedness. For the avoidance of doubt,
the Final Adjustment Amount may be positive or negative.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Final Allocation” means the purchase price allocation as finally determined in
accordance with Section 4.7(d).
“Final Closing Indebtedness” means Closing Indebtedness as finally determined in
accordance with Section 1.3.
“Final Net Working Capital” means Net Working Capital as finally determined in
accordance with Section 1.3.
“Financial Statements” has the meaning set forth in Section 2.3.
“Fraud” means actual or intentional fraud in connection with the making of the
representations and warranties contained in this Agreement (and does not include
any fraud claim based on constructive knowledge, negligent misrepresentation, or
recklessness).
“Fundamental Representations” means (a) with respect to Seller, the
representations and warranties set forth in Section 2.1 (Organization; Good
Standing; Power), Section 2.2(a) (Authorization), Section 2.5(a) and the first
sentence of Section 2.5(b) (Assets; Personal Property), and Section 2.15
(Brokerage); and (b) with respect to Buyer and Parent, the representations and
warranties set forth in Section 3.1 (Organization; Good Standing),
Section 3.2(a) (Authorization), and Section 3.3 (Brokerage).
“GAAP” means United States generally accepted accounting principles in effect
(a) with respect to the adjustments set forth in Section 1.3 or any component
thereof, as of immediately prior to the Closing Date and (b) for all other
purposes under this Agreement, as of the applicable measurement period.
“Governing Documents” means, with respect to any Person, such Person’s
certificate or articles of formation or incorporation, bylaws, limited liability
company, operating agreement, or partnership agreement, or any similar
organizational or constituent document, as applicable.
“Government Entity” means any (a) supranational, national, federal, state,
provincial, or local government or quasi-government; (b) court of competent
jurisdiction, tribunal, administrative agency, or hearing body, public or
private arbitration panel, commission, or other similar dispute-resolving panel
or body, or (c) other governmental or regulatory authority or instrumentality,
whether domestic or foreign.
“Government Official” means any foreign official, foreign political party or
official thereof, or candidate for foreign political office, as such terms are
defined under applicable Anti-Corruption Laws.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Indemnified Party” has the meaning set forth in Section 7.7.
“Indemnifying Party” has the meaning set forth in Section 7.7.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Indemnity Notice” has the meaning set forth in Section 7.8.
“Independent Accounting Firm” means Ernst & Young, or, if Ernst & Young is not
available for engagement, such other nationally recognized accounting firm
mutually agreed upon by the Parties.
“Initial Allocation” has the meaning set forth in Section 4.7(d).
“Initial Cap” means an amount equal to the Escrow Amount, including any portion
of the Escrow Amount previously distributed by the Escrow Agent to, on behalf
of, or for the benefit of Seller.
“Intellectual Property Rights” means any and all of the following in any
jurisdiction throughout the world: (a) inventions (whether or not patentable or
reduced to practice), patents, patent applications, and patent disclosures and
improvements thereto, together with all reissuances, continuations,
continuations-in-part, divisions, revisions, extensions, and reexaminations
thereof; (b) trademarks, service marks, trade dress, trade names, logos,
designs, and any other indicia of source or origin together with all
translations, adaptations, derivations, abbreviations, acronyms, and
combinations thereof, all applications, registrations, and renewals in
connection therewith, and all goodwill associated with each of the foregoing
(collectively, “Trademarks”); (c) copyrights and works of authorship, moral
rights, and all applications, registrations, and renewals in connection
therewith; (d) Software; (e) trade secrets and other confidential information
(including confidential know-how, processes, methods, techniques, research and
development, specifications, designs, formulae, algorithms, compositions,
industrial models, architectures, plans, proposals, technical data, financial,
business and marketing plans and proposals, customer and supplier lists, and
price and cost information) (collectively, “Trade Secrets”); and (f) all copies
and tangible embodiments of any of the foregoing (in whatever form or medium).
“IRS” means the Internal Revenue Service of the United States.
“Knowledge” means (a) with respect to Seller, the actual knowledge of Thomas C.
Priore, R. Copley Broer, Jr., Jamey Rosamond, or Sean Kiewiet after due inquiry
of direct reports, and (b) with respect to any other Person, the actual
knowledge of such Person or its officers, directors, or managers, after due
inquiry of direct reports.
“Laws” means all statutes, acts, laws (including common law), codes, ordinances,
regulations, rules, or Orders of any Government Entity.
“Liability” means any direct or indirect liability, indebtedness, guaranty,
claim, loss, damage, deficiency, assessment, obligation, or responsibility
(whether fixed or unfixed, determined or determinable, known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, matured or unmatured, secured or unsecured, and due or to
become due).
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“License” means any permit, license, variance, franchise, security clearance,
approval, consent, certificate, registration, grant, easement, exemption,
accreditation, or other authorization issued or granted by any Government
Entity.
“Lien” means any mortgage, deed of trust, collateral assignment, security
interest, license, conditional or other sales agreement, lien (statutory or
otherwise), pledge, hypothecation, preference, claim, interference, option,
right of first refusal, preemptive rights, restriction of any nature, or other
encumbrance.
“Lien Release Letters” has the meaning set forth in Section 4.20.
“Losses” means all losses, obligations, deficiencies, Liabilities, actions,
claims, causes of actions, damages, demands, penalties, fines, judgments,
awards, Taxes, expenses, and fees, whether or not arising out of Third Party
Claims (including interest, penalties, reasonable attorneys’ fees and expenses
and all amounts paid defense or settlement of any of the foregoing).
“Malicious Code” has the meaning set forth in Section 2.8(j).
“Material Adverse Effect” means any result, occurrence, fact, change, event, or
effect that, individually or in the aggregate with any other results,
occurrences, facts, changes, events, or effects, has or would reasonably be
expected to have a material adverse effect on (a) the business, condition
(financial or otherwise), results of operations, properties, liabilities, or
assets of the Business, taken as a whole, or (b) the ability of Seller to
consummate the Transactions or perform its obligations hereunder; provided that
any result, occurrence, fact, change, event, or effect will not be taken into
account in determining whether a Material Adverse Effect has occurred to the
extent resulting from (i) changes in conditions in the United States or global
economy or capital or financial markets generally, (ii) changes in GAAP (or the
interpretation thereof) or applicable Laws (or the interpretation thereof),
(iii) acts of war, armed hostilities, sabotage, terrorism, social unrest
(including protests, riots, or looting), or pandemics or epidemics (including
the COVID-19 pandemic), (iv) changes in general to the industry (including
regulatory changes) in which the Business operates, or (v) the execution and
delivery of this Agreement or the taking of any action by any Party required by
the terms of this Agreement; provided that the exclusions provided in clauses
(i) through (iii) will not apply to the extent the Business is
disproportionately adversely affected by any event relative to other
participants in the industries in which the Business operates.
“Material Contracts” has the meaning set forth in Section 2.7(b).
“Material Customers” has the meaning set forth in Section 2.16.
“Material Vendors” has the meaning set forth in Section 2.17.
"MRI Partnership Agreement" has the meaning set forth in Section


“Net Working Capital” means Current Assets minus Current Liabilities.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Net Working Capital Target” means a dollar amount equal to $641,799.
“Non-Continuing Employee” has the meaning set forth in Section 4.8(c).
“Non-Foreign Affidavit” has the meaning set forth in Section 1.5(a)(ix).
“Notice of Disagreement” means, as applicable, a written notice of any good
faith objections to (a) the Revised Closing Statement (or any component thereof)
or (b) the Initial Allocation (or any component thereof), in each case,
specifying in reasonable detail the nature and basis of such objection as well
as the specific Disputed Items and the amount of any proposed adjustments.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Off-the-Shelf Software Licenses” means licenses for commercially available,
unmodified, off-the-shelf Software used by Seller in the operation of the
Business and with a total replacement cost of less than $100,000.
“Open Source Software” means, collectively, software that is distributed as
“free software” (as defined by the Free Software Foundation), “open source
software” (meaning software distributed under any license approved by the Open
Source Initiative as set forth at www.opensource.org), or under a similar
licensing or distribution model.
“Order” means any order, judgment, writ, injunction, stipulation, award, ruling,
injunction, or decree.
“Ordinary Course” means the ordinary course of business consistent with past
practice.
“Ordinary IP” has the meaning set forth in Section 2.7(a)(x).
“Owned Business IP” means all Intellectual Property Rights owned or purported to
be owned by Seller and used in, necessary for, or primarily developed for the
operation of the Business.
“Parent” has the meaning set forth in the preamble to this Agreement.
“Parties” means Buyer, Parent, and Seller.
“Permitted Liens” means (a) landlord’s, mechanic’s, carrier’s, workmen’s,
repairmen’s, or other similar statutory Liens arising or incurred in the
Ordinary Course, (b) Liens for Taxes or assessments and similar charges that
either are (i) not due and payable or (ii) being contested in good faith and for
which adequate reserves have been established, (c) zoning, building, and other
land use regulations imposed by Government Entities having jurisdiction over any
real property that are not violated by the current use and operation of such
real property, (d) covenants, conditions, restrictions, easements, and other
similar matters of record affecting title to real property that do not
materially impair the occupancy or use of such real property by Seller for the
purposes for which it is currently used in connection with the Business, (e)
non-exclusive
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



Licenses to Intellectual Property Rights entered into in the Ordinary Course by
Seller, (f) Liens arising by operation of Law on insurance policies and proceeds
thereof to secure premiums thereunder, or (g) Liens on any Acquired Asset in
existence as of the date of this Agreement that will be terminated and released
upon consummation of the Transactions in accordance with the Lien Release
Letters.
“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Government Entity, or department, agency, or political subdivision
thereof or other entity.
“Personal Property” means machinery, equipment, tools, vehicles, leasehold
improvements, office equipment, plant, spare parts, and other tangible personal
property.
“PMC/O” means a property management company or property owner.
“Pre-Closing Tax Period” means any taxable period or portion thereof ending on
or before the Closing Date.
“Proceeding” means any action, suit, proceeding (including any arbitration
proceeding) investigation, claim, charge, complaint, audit, hearing inquiry, or
other proceeding by or before any Government Entity.
“Purchase Price” has the meaning set forth in Section 1.2(a).
“R&W Insurance Policy” has the meaning set forth in Section 4.15.
“R&W Insurance Policy Retention Amount” means $1,800,000.
“Rent, Dues, and Storage Activities” means the services that Seller offers
through the RentPayment, DuesPayment, and StorageRentPayment businesses as of
the Closing Date (excluding the Retained Business).
“RentPayment” means the business that Seller engages in to enable a PMC/O to
accept rental payments from its tenants or renters, including (a) facilitating
rental payments by tenants to the PMC/O in exchange for which the PMC/O provides
the tenants with rental services ranging from providing living accommodation to
providing maintenance and management of the apartment property, and (b)
processing and settling rental payments pursuant to applicable client services
agreement between Seller and the PMC/O.
“Representative” means, with respect to any Person, such Person’s members,
partners, stockholders, equity holders, directors, managers, officers,
employees, agents, and advisors (including attorneys, accountants, consultants,
bankers, or financial advisors), as applicable.
“Resolution Period” means the 30-day period immediately following delivery of
any Notice of Disagreement.
“Restricted Area” means the United States of America.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Restricted Business” means the business of developing and offering front-end
software applications for rent and dues payment collection, including such
front-end software offered to PMC/O for collection of rent payments from tenants
and storage-unit renters and to homeowners’ associations for collection of dues
payments from homeowner members, and excluding, in all instances, the Retained
Business.
“Restrictive Covenants” has the meaning set forth in Section 4.17(c).
“Restrictive Covenants Agreement” has the meaning set forth in
Section 1.5(a)(v).
“Retained Business” means all businesses of Seller and its Affiliates other than
the Business, which Retained Business includes all the businesses of Seller
operating under the “RadPad” and “Landlord Station” brands.
“Review Period” means, as applicable, (a) the 60-day period immediately
following delivery of the Revised Closing Statement by Buyer to Seller, or (b)
the 60-day period immediately following delivery of the Initial Allocation by
Seller to Buyer.
“Revised Closing Statement” has the meaning set forth in Section 1.3(b).
“Revised Net Working Capital” has the meaning set forth in Section 1.3(b).
“Sanctioned Country” means any country or region that is the subject or target
of a comprehensive U.S. embargo under Sanctions Laws.
“Sanctioned Person” means any individual or entity that is the subject or target
of sanctions or restrictions under applicable U.S. Sanctions Laws, including:
(a) any individual or entity listed on any applicable U.S. sanctions- or
export-related restricted party list, including the List of Specially Designated
Nationals and Blocked Persons administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”); (b) any entity that is, in
the aggregate, 50 percent or greater owned or otherwise controlled by, directly
or indirectly, one or more individuals or entities described in clause (a); or
(c) a national of any Sanctioned Country.
“Sanctions Laws” means all Laws relating to economic or trade sanctions
administered or enforced by the United States (including by OFAC or the U.S.
Department of State), the United Nations Security Council, or any other relevant
Government Entity.
“Schedule Supplement” has the meaning set forth in Section 4.14.
“SEC” means the United Stated Securities and Exchange Commission.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Disclosure Letter” means that certain letter to Buyer delivered by
Seller on the date of this Agreement setting forth, among other items, those
matters required, necessary, or appropriate to be disclosed by Seller either in
response to an express disclosure requirement
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



contained in this Agreement or as an exception to one or more representations,
warranties, covenants, obligations, or agreements in this Agreement.
“Seller Expenses” has the meaning set forth in Section 8.1.
“Seller Indebtedness” means, as of any time, without duplication, the aggregate
amount of (i) any obligations of Seller arising under indebtedness for borrowed
money (including all obligations in respect of principal, accrued interest,
penalties, fees, and premiums), (ii) any indebtedness of Seller evidenced by any
note, bond, debenture, or other debt security, (iii) all obligations of Seller
under leases required to be capitalized in accordance with GAAP, (iv) all
obligations of Seller for the deferred and unpaid purchase price of property,
goods, or services (other than trade payables and accrued expenses incurred or
arising in the Ordinary Course), (i) any obligations of Seller under conditional
sale or other title retention agreements, (vi) any deferred revenue obligations
of Seller, (vii) letters of credit (to the extent drawn) and similar
instruments, (viii) any payroll Tax, the payment of which has been delayed by
Seller pursuant to Section 2302 of the Coronavirus, Aid, Relief, and Economic
Security Act (“CARES Act”), (ix) any cash or cash equivalents received on a
forgivable basis under the CARES Act (e.g., PPP SBA loans or Provider Relief
Fund payments), and (x) all obligations of the type referred to in clauses (i)
through (ix) of any Person the payment of which Seller is responsible or liable
directly or indirectly as obligor, guarantor, surety, or otherwise.
“Seller Indemnified Persons” has the meaning set forth in Section 7.2(b).
“Seller Names and Marks” means the names or marks of Seller or any of its
Affiliates that are not included in the definition of Owned Business IP,
including “Priority Real Estate Technology,” “PRET,” and “Priority Payment
Systems” (or any derivation of the foregoing), either alone or in combination
with other words and all marks, trade dress, logos, monograms, Domain Names, and
other source identifiers confusingly similar to or embodying any of the
foregoing either alone or in combination with other words.
“Seller Retention Amount” means an amount equal to the lesser of (a) 50% of the
R&W Insurance Policy Retention Amount or (b) 0.5% of the Base Purchase Price.
“Seller’s 401(k) Plan” means that certain Priority Technology Holdings, Inc.
401(k) Plan.
“Services Agreement” has the meaning set forth in Section 1.5(a)(iii).
“Software” means computer programs and software, including data files, source
code, object code, firmware, application programming interfaces, architecture,
documentation, files, records, schematics, emulation and simulation reports,
test vectors and hardware development tools, databases, and other
software-related specifications and documentation.
“StorageRentPayment” means the business that Seller engages in to enable a
self-storage unit PMC/O to accept rental payments from its storage unit renters,
including (a) facilitating payments by the storage unit renters to the PMC/O in
exchange for which the PMC/O provides storage unit rental services ranging from
the provision of the storage units to related management
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



and maintenance services and (b) processing and settling such rental payments
pursuant to the applicable client services agreement between Seller and the
PMC/O.


“Tax” means (a) U.S. federal, state, local, or non-U.S. or other income, gross
receipts, ad valorem, franchise, profits, windfall profits, value-added, goods
and services, harmonized sales, sales or use, transfer, registration, excise,
utility, environmental, communications, real or personal property, capital
stock, license, payroll, wage or other withholding, employment, unemployment,
disability, social security (or similar), health insurance, premiums, escheat,
government pension plan, severance, stamp, occupation, alternative or add-on
minimum, estimated, customs duties, fees, assessments charges, and other taxes
of any kind whatsoever, whether disputed or not, (b) all interest, penalties,
fines, additions to tax, or additional amounts imposed by any Taxing Authority
or other Government Entity in connection with any item described in clause (a)
above, and (c) all amounts described in clauses (a) and (b) above payable as a
result of having been a member of a consolidated, combined, affiliated, or
unitary group, or as a result of successor or transferee liability, or by
Contract.


“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit, or any other item that increases or decreases Taxes paid or payable.


“Tax Return” means any return, declaration, report, claim for refund, estimate,
information report, return statement, or filing relating to Taxes, including any
schedule or attachment thereto and any amendment thereof.
“Tax Sharing Agreement” has the meaning set forth in Section 2.6(f).
“Taxing Authority” means any Government Entity responsible for the
administration, imposition, or collection of Taxes.
“Technical Deficiencies” has the meaning set forth in Section 2.8(g).
“Third Party” means any Person other than a Party.
“Third Party Claim” has the meaning set forth in Section 7.7.
“Third Party Licenses” has the meaning set forth in Section 2.12(b).
“Trade Secrets” has the meaning set forth in the definition of Intellectual
Property Rights.
“Trademarks” has the meaning set forth in the definition of Intellectual
Property Rights.
“Transaction Documents” means, collectively, this Agreement, the Assignment and
Assumption Agreement, the Bill of Sale, the Assignment of Domain Names, the
Escrow Agreement, the Services Agreement, the Restrictive Covenants Agreement,
the Referral Agreement, and the other agreements, instruments, and documents
required to be delivered at the Closing.
05466425.6 Annex A to Asset Purchase Agreement

--------------------------------------------------------------------------------



“Transactions” has the meaning set forth in Section 1.4.
“Transfer Taxes” has the meaning set forth in Section 4.7(c).
“Treasury Regulations” means the U.S. Treasury Regulations promulgated under the
Code.
“Unassignable Contract” has the meaning set forth in Section 4.6(a).
        “WARN Act” means the Worker Adjustment and Retraining Notification Act
of 1988, and any similar Laws.




05466425.6 Annex A to Asset Purchase Agreement